 



Exhibit 10 (aq)
 
ASHWORTH, INC.,
together with any of its Subsidiaries now or in the future party hereto,
as Borrowers
 
 
LOAN AND SECURITY AGREEMENT
Dated as of January 11, 2008
$55,000,000
 
 
BANK OF AMERICA, N.A.,
as Lender
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION
    1  
 
       
1.1 Definitions
    1  
1.2 Accounting Terms
    25  
1.3 Uniform Commercial Code
    25  
1.4 Certain Matters of Construction
    26  
 
       
SECTION 2 CREDIT FACILITIES
    27  
 
       
2.1 Revolver Commitment
    27  
2.2 [Intentionally Deleted]
    28  
2.3 Letter of Credit Facility
    28  
 
       
SECTION 3 INTEREST, FEES AND CHARGES
    30  
 
       
3.1 Interest
    30  
3.2 Fees
    31  
3.3 Computation of Interest, Fees, Yield Protection
    31  
3.4 Reimbursement Obligations
    32  
3.5 Illegality
    32  
3.6 Inability to Determine Rates
    32  
3.7 Increased Costs; Capital Adequacy
    33  
3.8 Mitigation
    34  
3.9 Funding Losses
    34  
3.10 Maximum Interest
    34  
 
       
SECTION 4 LOAN ADMINISTRATION
    34  
 
       
4.1 Manner of Borrowing and Funding Revolver Loans
    34  
4.2 Number and Amount of LIBOR Loans; Determination of Rate
    35  
4.3 Borrower Agent
    35  
4.4 One Obligation
    36  
4.5 Effect of Termination
    36  
 
       
SECTION 5 PAYMENTS
    36  
 
       
5.1 General Payment Provisions
    36  
5.2 Repayment of Revolver Loans
    36  
5.3 [Intentionally Deleted]
    37  
5.4 Payment of Other Obligations
    37  
5.5 Marshaling; Payments Set Aside
    37  
5.6 Application of Payments
    37  
5.7 Loan Account; Account Stated
    37  
5.8 Taxes
    37  
5.9 Nature and Extent of Each Borrower’s Liability
    38  
 
       
SECTION 6 CONDITIONS PRECEDENT
    40  
 
       
6.1 Conditions Precedent to Initial Loans
    40  
6.2 Conditions Precedent to All Credit Extensions
    42  
6.3 Limited Waiver of Conditions Precedent
    42  





--------------------------------------------------------------------------------



 



              Page
SECTION 7 COLLATERAL
    42  
 
       
7.1 Grant of Security Interest
    42  
7.2 Lien on Deposit Accounts; Cash Collateral
    43  
7.3 [Intentionally Deleted]
    44  
7.4 Other Collateral
    44  
7.5 No Assumption of Liability
    44  
7.6 Further Assurances; Extent of Liens
    44  
7.7 Foreign Subsidiary Stock. Excluded Assets
    44  
 
       
SECTION 8 COLLATERAL ADMINISTRATION
    45  
 
       
8.1 Borrowing Base Certificates
    45  
8.2 Administration of Accounts
    45  
8.3 Administration of Inventory
    46  
8.4 Administration of Equipment
    47  
8.5 Administration of Deposit Accounts
    47  
8.6 General Provisions
    48  
8.7 Power of Attorney
    49  
 
       
SECTION 9 REPRESENTATIONS AND WARRANTIES
    50  
 
       
9.1 General Representations and Warranties
    50  
9.2 Complete Disclosure
    55  
 
       
SECTION 10 COVENANTS AND CONTINUING AGREEMENTS
    55  
 
       
10.1 Affirmative Covenants
    55  
10.2 Negative Covenants
    58  
 
       
SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    63  
 
       
11.1 Events of Default
    63  
11.2 Remedies upon Default
    65  
11.3 License
    66  
11.4 Setoff
    66  
11.5 Remedies Cumulative; No Waiver
    66  
 
       
SECTION 12 MISCELLANEOUS
    67  
 
       
12.1 Consents, Amendments and Waivers
    67  
12.2 Indemnity
    67  
12.3 Notices and Communications
    67  
12.4 Performance of Borrowers’ Obligations
    68  
12.5 Credit Inquiries
    69  
12.6 Severability
    69  
12.7 Cumulative Effect; Conflict of Terms
    69  
12.8 Counterparts
    69  
12.9 Entire Agreement
    69  
12.10 No Control; No Advisory or Fiduciary Responsibility
    69  
12.11 Confidentiality
    70  
12.12 [Intentionally Omitted]
    70  
12.13 GOVERNING LAW
    70  
12.14 Consent to Forum; Arbitration
    70  
12.15 Waivers by Borrowers
    72  

(ii)



--------------------------------------------------------------------------------



 



              Page
12.16 Patriot Act Notice
    72  
12.17 Judgment Currency
    72  

LIST OF SCHEDULES

     
Schedule E
  Existing Letters of Credit
Schedule G-1
  Subsidiary Guarantors
Schedule P-1
  Permitted Asset Disposition
Schedule P-2
  Permitted Capital Leases
Schedule P-3
  Permitted Investments
Schedule 6.1(h)
  Foreign Qualifications
Schedule 8.2.6
  Canadian Accounts
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Business Locations
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.5
  Former Names and Companies
Schedule 9.1.9
  Surety Obligations
Schedule 9.1.12
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
  Environmental Matters
Schedule 9.1.17
  Litigation
Schedule 9.1.19
  Pension Plans
Schedule 9.1.21
  Labor Relations
Schedule 10.1.12
  Post-Closing Covenants
Schedule 10.2.1(d)
  Borrowed Money
Schedule 10.2.2
  Existing Liens
Schedule 10.2.17
  Existing Affiliate Transactions

(iii)



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is dated as of January 11, 2008, among
ASHWORTH, INC., a Delaware corporation (“Parent”), those of Parent’s
Subsidiaries now or in the future signatory hereto (each such Subsidiary and
Parent, individually a “Borrower”, and collectively, “Borrowers”), and BANK OF
AMERICA, N.A., a national banking association (“Lender”).
R E C I T A L S:
     Borrowers have requested that Lender provide a credit facility to Borrowers
to finance their mutual and collective business enterprise. Lender is willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION
     1.1 Definitions. As used herein, the following terms have the meanings set
forth below:
     Account: as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
     Account Debtor: a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Accounts Formula Amount: 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each whole percentage
point (after rounding any partial percentage point to the nearest whole
percentage point) that the Dilution Percent exceeds 5.0%.
     Acquisition Consideration: the purchase consideration for any Permitted
Acquisition (other than Equity Interests in Parent) and all other payments paid
to or for the benefit of any seller by any Borrower or any Subsidiary in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or properties or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Debt, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by any Borrower or any
Subsidiary.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or

 



--------------------------------------------------------------------------------



 



cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have correlative meanings.
     Allocable Amount: as defined in Section 5.9.3.
     Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.
     Applicable Inventory Advance Rate: 70% during each Seasonal Advance Rate
Period; and 65% at all other times.
     Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
     Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter with respect to which financial statements have been delivered pursuant
to Section 10.1.2:

                      Base Rate   LIBOR     Fixed Charge   Revolver   Revolver
Level   Coverage Ratio   Loans   Loans I   > 1.40:1.00   0.00%   1.25% II   >
1.20:1.00 <
1.40:1.00   0.00%   1.50% III   < 1.20:1.00   0.00%   1.75%

Until May 1, 2008, margins shall be determined as if Level I were applicable.
Thereafter, the margins shall be subject to increase or decrease upon receipt by
Lender pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and Compliance Certificate due in
the preceding month have not been received, then the margins shall be determined
as if Level III were applicable, from such day until the first day of the
calendar month following actual receipt.
     Ashworth Store I: Ashworth Store I, Inc., a Delaware corporation.
     Ashworth Store II: Ashworth Store II, Inc., a Delaware corporation.
     Ashworth Store III: Ashworth Store III, Inc., a Delaware corporation.
     Ashworth UK: Ashworth U.K., Ltd.
     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

-2-



--------------------------------------------------------------------------------



 



     Availability: the Borrowing Base minus the principal balance of all
Revolver Loans.
     Availability Block: $5,000,000.
     Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by a Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Lender’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the Availability
Block; and (h) such additional reserves, in such amounts and with respect to
such matters, as Lender in its Credit Judgment may elect to impose from time to
time.
     Back-Up LC: the Letter of Credit issued hereunder for the benefit of Union
Bank of California, which Back-Up L/C shall (i) be in the initial face (but
declining) amount of, and (ii) only support drawings made under, the Existing
Letters of Credit.
     Bank Product: any of the following products, services or facilities
extended to any Borrower or Subsidiary by Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services as may be requested by any Borrower or Subsidiary,
other than Letters of Credit or the Real Estate Term Loan or the UK Loan
Facility.
     Bank Product Debt: Debt and other obligations of an Obligor relating to
Bank Products.
     Bank Product Reserve: the aggregate amount of reserves established by
Lender from time to time in its reasonable discretion in respect of Bank Product
Debt.
     Bankruptcy Code: Title 11 of the United States Code.
     Base Rate: the rate of interest announced by Lender from time to time as
its prime rate. Such rate is a rate set by Lender based upon various factors
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such rate announced
by Lender shall take effect at the opening of business on the day specified in
the public announcement of such change.
     Base Rate Loan: any Loan that bears interest based on the Base Rate.
     Base Rate Revolver Loan: a Revolver Loan that bears interest based on the
Base Rate.
     Board of Governors: the Board of Governors of the Federal Reserve System.
     Borrowed Money: with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables or taxes owing in the
ordinary course of business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.

-3-



--------------------------------------------------------------------------------



 



     Borrower Agent: as defined in Section 4.3.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Revolver Commitment, minus the LC Reserve, or (b) the sum of the
Accounts Formula Amount, plus the Inventory Formula Amount, minus the
Availability Reserve, minus all outstanding obligations under the UK Loan
Facility.
     Borrowing Base Certificate: a certificate, in substantially the form agreed
to by Lender and Borrower Agent prior to the date hereof or otherwise in form
and substance reasonably satisfactory to Lender, by which Borrowers certify
calculation of the Borrowing Base.
     Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.
     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases, but excluding proceeds of
Asset Dispositions re-invested in the business of the Borrower or Subsidiary
making such Asset Disposition to the extent such re-investment is permitted
hereunder. For purposes of this definition, the purchase price of equipment or
other fixed assets that are purchased simultaneously with the trade-in of
existing assets or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the net amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time or the amount of such insurance proceeds, as the case may
be.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     Capital Lease Lien: a Lien that secures a Capital Lease, encumbering only
the assets leased with such Capital Lease and accessions to, and products and
proceeds (including insurance condemnation proceeds) of, such leased assets.
     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Lender to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.
     Cash Collateralize: the delivery of cash to Lender, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
other Obligations (including Obligations arising under Bank Products) other than
contingent Obligations, Lender’s good faith estimate of the amount due or to
become due, including all fees and other amounts relating to such Obligations.
“Cash Collateralization” has a correlative meaning.

-4-



--------------------------------------------------------------------------------



 



     Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.
     Cash Management Services: any services provided from time to time by Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     CERCLA: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
     Change of Control: (a) Parent ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests in any Material Obligor
(except in connection with a merger or consolidation permitted under
Section 10.2.9); (b) a change in the majority of directors of Parent, unless
approved by the then majority of directors; or (c) all or substantially all of
the assets of a Subsidiary of the Parent or a Borrower are sold or transferred
(except in connection with a merger or consolidation permitted under
Section 10.2.9) without providing Lender at least 30 day’s prior written notice
of such sale and obtaining the written consent of Lender which consent shall not
be unreasonably withheld.
     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations) incurred by or
asserted against any Indemnitee in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an

-5-



--------------------------------------------------------------------------------



 



Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.
     Closing Date: as defined in Section 6.1.
     Code: the Internal Revenue Code of 1986.
     Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations; provided, however, that the term “Collateral” shall not include,
and no security interest hereunder or any other Loan Documents shall attach to,
any Excluded Assets.
     Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.
     Commitments: the Revolver Commitment.
     Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Lender, by which Borrowers certify compliance with
Sections 10.1.2 and calculate the applicable Level for the Applicable Margin.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto. For the avoidance of doubt, (i) the Specified Payments are
not Contingent Obligations and (ii) each Borrower’s obligation under
Section 5.9.1 are not Contingent Obligations.
     Credit Judgment: Lender’s judgment exercised reasonably and in good faith,
based upon its consideration of any factor that it believes (a) could reasonably
be expected to adversely affect the quantity, quality, mix or value of
Collateral, the enforceability or priority of Lender’s Liens, or the amount that
Lender could reasonably be expected to receive in liquidation of any Collateral
(including any such Collateral consisting of Inventory subject to a License that
restricts Lender’s right to dispose of such Inventory, unless Lender has
received an appropriate Lien Waiver); (b) demonstrates that any collateral
report or financial information delivered by any Obligor is incomplete,
inaccurate or misleading in any material respect; (c) materially increases the
likelihood of any Insolvency Proceeding involving an Obligor; or (d) creates or

-6-



--------------------------------------------------------------------------------



 



could reasonably be expected to result in a Default or Event of Default. In
exercising such judgment, Lender may consider any factors related to the
Borrowers and the business of the Borrowers that could reasonably be expected to
increase the credit risk of lending to Borrowers on the security of the
Collateral.
     CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt: as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) all
obligations of such person to pay the deferred purchase price of property or
services (other than deferred compensation and trade accounts payable, in each
case in the ordinary course of business); (c) Capital Leases; (d) all Contingent
Obligations; (e) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (f) in the case of a Borrower,
the Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer. For the
avoidance of doubt, the Specified Payments do not constitute Debt.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Deposit Account Control Agreements: the Deposit Account control agreements
to be executed by each institution maintaining a Deposit Account for a Borrower,
in favor of Lender, as security for the Obligations.
     Dilution Percent: the percent, determined for Borrowers’ most recently
completed 12 months, equal to (a) all non-cash reductions to Accounts,
including, but not limited to, bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross collections.
     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest; any distribution, advance or repayment of Debt
to a holder of Equity Interests (in its capacity as such); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest,
in each case other than payment-in-kind and other than dividend payments or
other distributions payable solely in the common stock or other common equity
interests of the person making such dividend or other distribution. For the
avoidance of doubt, Specified Payments shall not constitute Distributions.
     Dollars: lawful money of the United States.
     Dominion Account: a special account established by Borrowers at Lender or a
bank acceptable to Lender, over which Lender has exclusive control for
withdrawal purposes.
     EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or extraordinary charges or
non-cash charges or losses arising from the sale of capital assets, gains
arising from the write-up of assets, and any extraordinary gains (in each case,
to the extent included or deducted, as applicable, in determining net income).

-7-



--------------------------------------------------------------------------------



 



     EDC: Ashworth EDC, LLC, a Delaware limited liability company.
     Eligible Account: an Account owing to a Borrower that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars or Canadian Dollars and is not excluded by the criteria set
forth in the next succeeding sentence. No Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 120 days after the original invoice date; (b) 50% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts under clause (a) of this
definition; (c) when aggregated with other Accounts owing by the Account Debtor,
it exceeds 20% of the aggregate Eligible Accounts (or such higher percentage as
Lender may establish for the Account Debtor from time to time); (d) it does not
conform with a covenant or representation herein; (e) it is owing by a creditor
or supplier, or is otherwise subject to a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback, credit
or allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States or Canada; (h) it is owing by the United States or any department,
agency or instrumentality thereof, unless the Account has been assigned to
Lender in compliance with the Assignment of Claims Act; (i) it is not subject to
a duly perfected, first priority Lien in favor of Lender, or is subject to any
other Lien (other than customary chargeback rights, and Permitted Liens
specified in Sections 10.2.2(c), (d) and (g) and subject, in the case of the
first priority nature of Lender’s Lien, to such specified Permitted Liens having
priority by operation of applicable law over the Lien of the Lender); (j) the
goods giving rise to it have not been delivered to and accepted by the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale; (k) it is evidenced by
Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis; (m) it arises
from a sale to an Affiliate, or from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis; (n) it represents a progress billing or retainage; or (o) it includes a
billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof. In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances more than 60 days past due or more than
120 days from the invoice date for such Account will be excluded.
     Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location of the Borrower within the United States or
Canada, and that is not excluded by the following criteria. No Inventory shall
be Eligible In-Transit Inventory unless it (a) is subject to a negotiable
Document showing Lender (or, with the consent of Lender, the applicable
Borrower) as consignee, which Document is in the possession of Lender or such
other Person as Lender shall approve; (b) is fully insured in a manner
satisfactory to Lender; (c) has been identified to the applicable sales contract
and title has passed to the Borrower; (d) is not sold by a vendor that has a
right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (e) is
subject to purchase orders and other sale documentation satisfactory to Lender;
(f) is shipped by a common carrier that is not affiliated with the vendor; and
(g) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver.

-8-



--------------------------------------------------------------------------------



 



     Eligible Inventory: Inventory owned by a Borrower that is not excluded by
the following criteria. No Inventory shall be Eligible Inventory unless it
(a) is finished goods, and not raw materials or work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not greater
than 12 months old), obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Lender’s duly perfected, first priority Lien, and no other
Lien (other than the Permitted Liens specified in Section 10.2.2(c), (d) and
(g) and subject, in the case of the first priority nature of Lender’s Lien, to
such specified Permitted Liens having priority by operation of applicable law
over the Lien of the Lender); (h) is within the continental United States or
Canada, is not in transit except between locations of Borrowers, and is not
consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) [intentionally deleted] (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report (provided, that Inventory that is in-transit or that is “pack
and hold” Inventory does not need to meet the conditions of this clause (l)).
     Eligible Slow Moving Inventory: Inventory owned by a Borrower (a) that
would be Eligible Inventory if it were not greater than 12 months old, (b) that
is less than 24 months old.
     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: all Applicable Laws (including all programs, permits
and guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
     Environmental Notice: a written notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
     Equity Interest: the ownership interest of any (a) shareholder in a
corporation; (b) partner in a partnership (whether general, limited, limited
liability or joint venture); (c) member in a limited liability company; or
(d) other Person having any other form of equity security or ownership interest.

-9-



--------------------------------------------------------------------------------



 



     ERISA: the Employee Retirement Income Security Act of 1974.
     ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
     ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the failure by any Obligor or ERISA Affiliate to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.
     Event of Default: as defined in Section 11.
     Excluded Assets: (a) real property and any fixtures attached or appurtenant
thereto, (b) any rights or property acquired by an Obligor under, or subject to,
a lease, contract, or license, if and for so long as the grant of a Lien under
Section 7.1 would constitute or result in (x) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or
(y) a breach or termination pursuant to the terms of, or a default under, any
such lease, contract, or license (other than to the extent that any restriction
on such assignment would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other Applicable Law or principles of equity),
(c) any insurance or condemnation proceeds from any of the foregoing to the
extent required to be maintained for the benefit of, and paid over to, a Person
other than Parent, Borrowers or their Affiliates, (d) any insurance or
condemnation proceeds covering any real property leased by an Obligor or
fixtures attached or appurtenant thereto to the extent required to be maintained
for the benefit of, and paid over to, the applicable landlord; any insurance or
condemnation proceeds from any of the foregoing, (e) any insurance or
condemnation proceeds covering any real property leased by an Obligor or
fixtures attached or appurtenant thereto to the extent required to be maintained
for the benefit of, and paid over to, the applicable landlord; provided,
however, that at such time as the condition causing such abandonment,
invalidation or unenforceability shall be no longer in effect with respect to
any property, such property shall no longer constitute Excluded Assets, (f) so
long as the Real Estate Term Loan or any other Debt outstanding under the Real
Estate Term Loan documents are outstanding, the Equity Interests in EDC, and (g)
the Union Bank Cash Collateral Account described on Schedule P-3.
     Excluded Tax: with respect to Lender or any other recipient of a payment to
be made by or on account of any Obligation, taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is

-10-



--------------------------------------------------------------------------------



 



organized or in which its principal office is located or, in the case of Lender,
in which its applicable lending office is located.
     Existing Credit Agreement: the Revolving/Term Loan Credit Agreement dated
as of July 6, 2004 among Parent, as Borrower thereunder, Union Bank of
California, N.A., as Administrative Agent, and the other lenders party thereto,
as amended.
     Existing Letters of Credit: the letters of credit issued under the Existing
Credit Agreement and identified on Schedule E.
     Extraordinary Expenses: all costs, expenses or advances that Lender may
incur with respect to the Obligations during a Default or Event of Default, or
during the pendency of an Insolvency Proceeding of an Obligor, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Lender’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Lender in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
     Fiscal Quarter: each period of three months, commencing on the first day of
a Fiscal Year.
     Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on October 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and Subsidiaries, of (a) EBITDA minus Capital Expenditures (except
those financed with Borrowed Money other than Revolver Loans) and cash taxes
paid, to (b) Fixed Charges. Such ratio shall be measured on a Fiscal Year to
date basis for measurement dates prior to the end of Fiscal Year 2008, and on a
most recent four Fiscal Quarter basis for measurement dates thereafter.
     Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made by any Obligor on Borrowed Money (other than the
Obligations and the obligations under the UK Loan Facility), and Distributions
made by Parent.
     FLSA: the Fair Labor Standards Act of 1938.

-11-



--------------------------------------------------------------------------------



 



     Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
     Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
     Full Payment: with respect to any Obligations, (a) if such Obligations are
Obligations other than (i) LC Obligations, (ii) Obligations arising under Bank
Products, or (iii) contingent indemnity Obligations, the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or Obligations arising under Bank Products,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Lender in its discretion, in the amount of required Cash
Collateral). The Revolver Loans shall not be deemed to have been paid in full
until the Revolver Commitment has expired or been terminated.
     GAAP: generally accepted accounting principles in effect in the United
States from time to time, including any changes permitted under such principles
as set forth in Section 1.2.
     Gekko: Gekko Brands, LLC, an Alabama limited liability company.
     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
     Guarantor Payment: as defined in Section 5.9.3.
     Guarantors: Each of Parent’s Subsidiaries set forth on Schedule G-1 and
each other Person who guarantees payment or performance of any Obligations.
     Guaranty: each guaranty agreement executed by a Guarantor in favor of
Lender.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Immaterial Tax: a state or local Tax obligation of an Obligor, with respect
to which the amount of all such Taxes is less than $500,000.
     Indemnified Taxes: Taxes other than Excluded Taxes.
     Indemnitees: Lender and its officers, directors, employees, Affiliates,
agents and attorneys.

-12-



--------------------------------------------------------------------------------



 



     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.
     Insurance Assignment: each collateral assignment of insurance pursuant to
which an Obligor assigns to Lender such Obligor’s rights under business
interruption or other insurance policies as Lender reasonably deems appropriate,
as security for the Obligations.
     Intellectual Property: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
     Intercompany Subordination Agreement: the Intercompany Subordination
Agreement executed by Parent, Borrowers and each of their Subsidiaries in form
and substance satisfactory to Lender.
     Interest Period: as defined in Section 3.1.3.
     Inventory: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
     Inventory Formula Amount: the least of (i) $45,000,000; (ii) the sum of
(x) the Applicable Inventory Advance Rate times the Value of Eligible Inventory;
plus (y) the Applicable Inventory Advance Rate times the Value of Eligible
In-Transit Inventory plus (z) the Slow Moving Inventory Advance Rate times the
Value of Eligible Slow Moving Inventory, or (iii) 85% of the product of (y) NOLV
Percentage multiplied by (z) the sum of (1) the Value of Eligible Inventory plus
(2) the Value of Eligible In-Transit Inventory plus (3) the Value of Eligible
Slow Moving Inventory.
     Inventory Reserve: reserves established by Lender to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
     Inverse Inventory Advance Rate: for LC Obligations relating to documentary
Letters of Credit issued to support Borrowers’ purchase of Inventory, a
percentage equal to 100% minus the Applicable Inventory Advance Rate.

-13-



--------------------------------------------------------------------------------



 



     Investment: any acquisition of all or substantially all assets of a Person;
any acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
     IRS: the United States Internal Revenue Service.
     LC Application: an application by Borrower Agent to Lender for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Lender.
     LC Conditions: the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Lender in its reasonable discretion.
     LC Documents: all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Borrowers or any other Person to
Lender in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
     LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.
     LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent, in form reasonably satisfactory to Lender.
     LC Reserve: the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized and (b) if no Default or Event of Default exists,
those constituting charges owing to Lender. For purposes of this definition,
(x) in the case of documentary Letters of Credit issued to support Borrowers’
purchase of Eligible In-Transit Inventory (and so long as such Letters of Credit
have not become bankers acceptances), the reserve shall be limited to (i) the
Inverse Inventory Advance Rate times (ii) the amount of LC Obligations
attributable to such documentary Letters of Credit and (y) in the case of all
other Letters of Credit (including the Back-Up LC) and bankers acceptances, the
reserve shall equal 100% of the face amount of all outstanding Letters of Credit
and bankers acceptances.
     Lender Professionals: attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Lender.
     Letter of Credit: any standby or documentary letter of credit (including
the Back-Up LC) issued by Lender for the account of a Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Lender for the benefit of a Borrower.

-14-



--------------------------------------------------------------------------------



 



     Letter of Credit Subline: $15,000,000.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded upward, if necessary, to the nearest 1/100th of 1%),
determined by Lender at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Lender); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Lender’s London branch to major banks in the London
interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.
     LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
     LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
     License: any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
     Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
     Lien: any Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, whether such interest is based on common law, statute
or contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
     Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Lender, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral to the Lien
of Lender, and agrees to permit Lender to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral to the Lien of Lender, agrees to hold any Documents in its
possession relating to the Collateral as agent for Lender, and agrees to deliver
the Collateral to Lender upon request; (c) for any Collateral held by a
repairman, mechanic or bailee, such Person acknowledges Lender’s Lien, waives or
subordinates any Lien it may have on the Collateral to the Lien of Lender, and
agrees to deliver the Collateral to Lender upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Lender the right, vis-à-vis such Licensor, to enforce Lender’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
     Loan: a Revolver Loan.

-15-



--------------------------------------------------------------------------------



 



     Loan Account: the loan account established by Lender on its books pursuant
to Section 5.7.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
     Margin Stock: as defined in Regulation U of the Board of Governors.
     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Obligors taken as a whole, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Lender’s
Liens on any Collateral; (b) impairs the ability of the Obligors taken as a
whole, to perform any material obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise impairs the ability of Lender to
enforce or collect any Obligations or to realize upon any Collateral.
     Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or
Debt in an aggregate amount of $100,000 or more.
     Material Obligor: any Obligor other than Ashworth Store III and Ashworth
Store II.
     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed; provided, that “Net Proceeds” shall not include proceeds of or
constituting Excluded Assets.
     NOLV Percentage: the net orderly liquidation value of Inventory, expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrowers’ Inventory performed by
an appraiser and on terms reasonably satisfactory to Lender.
     Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent
to request a Borrowing of Revolver Loans, in form satisfactory to Lender.

-16-



--------------------------------------------------------------------------------



 



     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Borrower Agent to request a conversion or continuation of any
Loans as LIBOR Loans, in form satisfactory to Lender.
     Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by any Obligor to Lender pursuant
to the Loan Documents, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several; provided, however, that the Obligations shall
not include any obligations under the UK Loan Facility.
     Obligor: each Borrower, Guarantor, or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Lender on its
assets to secure any Obligations.
     Operating Cash: cash on hand at Borrowers’ retail locations and held in
local cash accounts for such retail locations.
     Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
     OSHA: the Occupational Safety and Hazard Act of 1970.
     Other Agreement: each LC Document; Lien Waiver; Borrowing Base Certificate,
Compliance Certificate, the Intercompany Subordination Agreement, financial
statement or report delivered hereunder; or other document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Lender in connection with any
transactions relating hereto.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.4.
     Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
     Payment Item: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

-17-



--------------------------------------------------------------------------------



 



     PBGC: the Pension Benefit Guaranty Corporation.
     Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     Permitted Acquisition: any transaction for the (a) acquisition of all or
substantially all of the property of any Person, or of any business or division
of any Person; or (b) acquisition (including by merger or consolidation) of all
or substantially all of the Equity Interests of any Person that becomes a
Subsidiary after giving effect to such transaction; provided that each of the
following conditions shall be met:
     (i) no Default or Event of Default then exists or would result therefrom;
     (ii) after giving effect to such transaction, Availability is at least
$5,000,000;
     (iii) no Borrower or Subsidiary shall, in connection with any such
transaction, assume or remain liable with respect to any Debt of the related
seller, except to the extent permitted under Section 10.2.1;
     (iv) the Person or business to be acquired shall be, or shall be engaged
in, a business of the type that Borrowers and the Subsidiaries are permitted to
be engaged in under Section 10.2.16 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security Documents
and shall be free and clear of any Liens, other than Permitted Liens;
     (v) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (vi) all transactions in connection therewith shall be consummated in all
material respects in accordance with all Applicable Law;
     (vii) with respect to any transaction, unless Lender shall otherwise agree,
Borrowers shall have provided Lender with (A) historical financial statements
for the last three fiscal years (or, if less, the number of years since
formation) of the Person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) reasonably detailed
projections for the succeeding five years pertaining to the Person or business
to be acquired and updated projections for Parent and the Subsidiaries after
giving effect to such transaction, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such transaction, and (D) all such other information and data
relating to such transaction or the person or business to be acquired as may be
reasonably requested by Lender;
     (viii) at least 10 Business Days prior to the proposed date of consummation
of the transaction, Borrowers shall have delivered to Lender a certificate of a
Senior Officer

-18-



--------------------------------------------------------------------------------



 



certifying that (A) such transaction complies with this definition, and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect;
     (ix) the Acquisition Consideration for such acquisition shall not exceed
$5,000,000, and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date shall not exceed $25,000,000;
     (x) prior to the date of consummation of the transaction, Lender shall have
received and approved all acquisition documents, UCC and lien searches, opinions
and other documents as requested by Lender;
     (xi) For proposed Permitted Acquisitions other than those permitted under
subsection (xiii), the Fixed Charge Coverage Ratio immediately prior to and
after giving effect to such Permitted Acquisition shall be no less than
1.10:1.00;
     (xii) No more than two Permitted Acquisitions shall be entered into or
consummated during any Fiscal Year after the first Loan Year;
     (xiii) No more than one Permitted Acquisitions shall be entered into or
consummated during the first Loan Year, and in no event shall such Permitted
Acquisition in the First Loan Year have a cash portion of any Acquisition
Consideration for such acquisition exceed $250,000;
     (xiv) Borrowers have provided Lender with forecasted balance sheets, profit
and loss statements, and cash flow statements of the Person or related to the
assets to be acquired, all prepared on a basis consistent with such Person’s or
assets’ historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the 3 year period
following the date of the proposed acquisition (on a year by year basis, and for
the 1 year period following the date of the proposed acquisition, on a month by
month basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Lender;
     (xv) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada or the Person whose Equity Interest is being acquired is organized in a
jurisdiction located within the United States or Canada;
     (xvi) For proposed acquisitions other than those permitted under subsection
(xiii), Borrower Agent has provided Lender with written notice of the proposed
acquisition at least 30 Business Days prior to the anticipated closing date of
the proposed acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed acquisition, copies of the acquisition
agreement and other material documents relative to the proposed acquisition,
which agreement and documents must be reasonably acceptable to Lender; and
     (xvii) the subject assets or Equity Interests, as applicable, are being
acquired directly by an Obligor, and (i) in the case of an asset acquisition,
such Obligor shall have executed and delivered or authorized, as applicable, any
and all documentation reasonably requested by the Lender in order to include the
newly acquired assets within the collateral hypothecated under the Loan
Documents, and (ii) in the case of an

-19-



--------------------------------------------------------------------------------



 



acquisition of Equity Interests, such Obligor shall have complied with
Section 10.1.9 of the Agreement.
     Notwithstanding the foregoing, the Accounts and Inventory of the Person
being acquired or comprising the assets being acquired shall not be considered
for inclusion in the Borrowing Base until a field audit or appraisal of such
Person or such assets has been completed to the satisfaction of Lender.
     Permitted Asset Disposition: as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Lender (if and to the extent
required by Section 5.2), an Asset Disposition that is (a) sale of Inventory in
the ordinary course of business; (b) a disposition of Inventory or other
Property that is obsolete, unmerchantable or otherwise not used or useful in the
ordinary course of business; (c) termination of a lease of real or personal
Property that is not necessary for the ordinary course of business, could not
reasonably be expected to have a Material Adverse Effect; (d) leases of real or
personal property in the ordinary course of business; (e) mergers and
consolidations in compliance with Section 10.2.9; (f) the unwinding of any
Hedging Agreement; (g) any Asset Disposition from any Subsidiary to any
Borrower; (h) Investments in compliance with Section 10.2.5; (i) dispositions of
Property identified on Schedule P-1; (j) Distributions in compliance with
Section 10.2.4; (k) the creation of any Permitted Lien; (l) dispositions of
Accounts in connection with the compromise, settlement or collection thereof in
the ordinary course of business or in bankruptcy or similar proceedings and
exclusive of factoring or similar arrangements; (m) licenses of Intellectual
Property granted by Borrowers or any Subsidiary in the ordinary course of
business; (n) Investments in compliance with Section 10.2.5; (n) other
dispositions that, in the aggregate during any 12 month period, have a fair
market or book value (whichever is more) of $750,000 or less; (o) the sale of
Inventory by Parent to Ashworth UK in the ordinary course of business and
consistent with past practices; or (p) approved in writing by Lender.
     Permitted Capital Leases: (i) Capital Leases of Borrowers and Subsidiaries
set forth on Schedule P-2, and (ii) other Capital Leases of Borrowers and
Subsidiaries so long as the aggregate amount of such other Capital Leases does
not exceed $1,000,000 at any time outstanding.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the ordinary course
of business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the ordinary course of business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) in respect of a guaranty of Debt or other obligations permitted
hereunder; (h) product warranties in the ordinary course of business; or (i) in
addition to the foregoing, in an aggregate amount of $100,000 or less at any
time.
     Permitted Distributions: (a) any Borrower or Subsidiary may make
Distributions to an officer or employee for salary, travel expenses, commissions
and similar items in the ordinary course of business; (b) any Borrower or
Subsidiary may purchase, redeem or otherwise acquire shares of its common stock
or other common equity interests or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issue of new
shares

-20-



--------------------------------------------------------------------------------



 



of its common stock or other common equity interests; (c) any Borrower or
Subsidiary may purchase, redeem or otherwise acquire shares of its common stock
or other of its common equity interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other of its common equity interests;
(d) Parent may (i) repurchase, redeem, or otherwise acquire for value Equity
Interests of Parent held by present or former officers, directors or employees
(or their transferees, estates or beneficiaries under their estates) upon their
death, disability, retirement, severance or termination of employment or service
or pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or arrangement; provided that the
aggregate cash consideration paid for all such repurchases, redemptions and
acquisitions shall not exceed, without duplication, in any calendar year,
$500,000, (ii) make repurchases of Equity Interests deemed to occur upon the
exercise of stock options if the Equity Interests represent a portion of the
exercise price thereof, (iii) make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of Parent; and
(e) any Borrower or Subsidiary may declare and make other Distributions so long
as no Default or Event of Default exists before and immediately after declaring
and making such Distribution, and after giving effect thereto Availability is at
least $8,000,000.
     Permitted Investments: (a) Investments existing on the Closing Date and set
forth on Schedule P-3; (b) Cash Equivalents that, in the case of an Obligor, are
subject to Lender’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to Lender; (c) loans and advances permitted
under Section 10.2.7; (d) Investments by any Borrower in any other Borrower and
Investments by any Subsidiary in any Borrower; (e) Investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers; (f) endorsement of
negotiable instruments held for collection in the ordinary course of business;
(g) lease, utility and other similar deposits in the ordinary course of
business; (h) Investments in Hedging Agreements, (i) Investments made by any
Borrower or any Subsidiary as a result of consideration received in connection
with a Permitted Asset Disposition made in compliance with Section 10.2.6,
(j) Permitted Contingent Obligations; (k) Permitted Acquisitions (and any
deposits required in connection therewith); (l) at any time after the First Loan
Year, additional Investments which do not exceed $10,000,000.00 in the aggregate
at any time provided that at the time of such Investment under this clause
(l) no Event of Default exists or would exist after giving effect to such
Investment, after giving effect thereto Availability is at least $8,000,000; and
(m) deposit accounts that, in the case of an Obligor, are, except as otherwise
permitted hereunder, subject to Lender’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Lender. The
amount of any Investment outstanding at any time pursuant to clause
(l) hereunder (x) shall not include any appreciation in the value of any such
Investment occurring after the acquisition or making of such Investment and
(y) shall be deemed to be reduced upon the disposition or repayment of or return
on any such Investment, by an amount equal to the return of capital or principal
with respect to such Investment to the applicable Person, less the reasonable
cost of the disposition of such Investment and net of taxes.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $1,000,000 at any time and its
incurrence does not violate Section 10.2.3.

-21-



--------------------------------------------------------------------------------



 



     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
     Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the reasonable satisfaction
of Lender; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 180 days before or after acquisition of any fixed assets, for
the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and accessions to, and products
and proceeds (including insurance condemnation proceeds) of, such acquired
assets.
     RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Real Estate Term Loan: the “Loan” as defined in that certain Loan
Agreement, dated as of April 2, 2004 (as amended, restated, replaced,
supplemented or otherwise modified from time to time,), between Bank of America,
N.A., a national banking association, having an address at 214 North Tryon
Street, Charlotte, North Carolina 28255 and Ashworth EDC, LLC, a Delaware
limited liability company having an address at 2765 Loker Avenue West, Carlsbad,
California 92008.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced (except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, extension or
renewal and by an amount equal to any existing commitments unutilized
thereunder); (b) it has a final maturity no sooner than the Debt being extended,
renewed or refinanced; (c) if applicable, it is subordinated to the Obligations
at least to the same

-22-



--------------------------------------------------------------------------------



 



extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it are, taken as a whole,
no less favorable to Borrowers than those applicable to the Debt being extended,
renewed or refinanced as determined in good faith by Parent’s board of
directors; (e) no additional Property or, if applicable, class of Property is
subjected to a Lien to secure it; (f) no additional Person or, if applicable,
category of Person is obligated on such Debt (except for Permitted Contingent
Obligations arising from the guaranty of such Debt); and (g) upon giving effect
to it, no Default or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of Debt permitted under Section 10.2.1(b), (d) ,(f), or
(h) .
     Reimbursement Date: as defined in Section 2.3.2.
     Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; provided, however, that for the
first 60 days after the Closing Date, the amount of any Rent and Charges Reserve
for any leased location with respect to which the Borrower is still diligently
pursuing a Lien Waiver shall be $0.
     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/100th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).
     Restricted Investment: any Investment by a Borrower or Subsidiary that is
not a Permitted Investment.
     Revolver Commitment: Lender’s obligation to make Revolver Loans and to
issue Letters of Credit in an amount up to $55,000,000.
     Revolver Loan: a loan made pursuant to Section 2.1.
     Revolver Termination Date: January 11, 2012.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Seasonal Advance Rate Period: the period (but no more than one period)
during any Fiscal Year (a) commencing upon notice from Borrowers to Agent, which
notice may only be given on (x) or after January 1 and before May 15 of such
Fiscal Year and (y) so long as no

-23-



--------------------------------------------------------------------------------



 



Default or Event of Default then exists, and (b) continuing until the earliest
of (x) 4 months from the giving of such notice, (y) a Default or Event of
Default shall occur, or (z) June 1 of such Fiscal Year.
     Secured Parties: Lender and providers of Bank Products.
     Security Documents: the Guaranties, the Deed of Hypothec, the UK Charge
over Shares, Deposit Account Control Agreements, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
     Senior Officer: the president, chief executive officer, chief financial
officer, treasurer or assistant treasurer of a Borrower or, if the context
requires, an Obligor.
     Slow Moving Inventory Advance Rate: 65% during the first Loan Year; 43%
during the second Loan Year; 22% during the third Loan Year; and 0% thereafter.
     Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
     Specified Payments: (i) guaranteed earn-out payments to executives of Gekko
pursuant to Executive Employment Agreements by and between Gekko as in effect on
the date hereof and as previously disclosed to Lender, the total amount of which
payments shall not exceed in the aggregate, $3,500,000, and (ii) payments to
executives (other than those specified in subsection (i) above) of Gekko
pursuant to such Executive Employment Agreements which are based on the
performance of such executives.
     Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Lender.
     Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns more than 50% of the voting securities or Equity
Interests).

-24-



--------------------------------------------------------------------------------



 



     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
     Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants a Lien to Lender on such Obligor’s interests in
trademarks, as security for the Obligations.
     Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the
same interest option and, in the case of LIBOR Loans, the same Interest Period.
     UCC: the Uniform Commercial Code as in effect in the State of California
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code or any other applicable law (including
the Civil Code of Quebec) of such jurisdiction.
     UK Loan Document: any document, agreement, or instrument evidencing the
loans under the UK Loan Facility, or any guaranty or security therefor.
     UK Loan Facility: the loan facility now or in the future provided by Lender
to Ashworth UK, including, without limitation, any present or future guarantees
thereof provided by any Borrower or Subsidiary.
     Unfunded Pension Liability: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     Upstream Payment: a Distribution by a Subsidiary to any Obligor or any
Obligor to another Obligor (and, in the case of a Distribution by a
non-wholly-owned Subsidiary, to any Obligor and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests).
     Value: (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
     1.2 Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Lender before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, and the change is disclosed
to Lender.
     1.3 Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of California from
time to time: “Chattel

-25-



--------------------------------------------------------------------------------



 



Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,” “Equipment,”
“General Intangibles,” “Goods,” “Instrument,” “Investment Property,”
“Letter-of-Credit Right” and “Supporting Obligation.”
     1.4 Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Lender’s notice address under Section 12.3.1; or
(g) discretion of Lender mean its reasonable discretion. All calculations of
Value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise reasonably satisfactory to Lender (and not necessarily calculated in
accordance with GAAP). No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision. Whenever the phrase “to the best of Borrowers’ knowledge”
or words of similar import are used in any Loan Documents, it means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.
     For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) ”personal property” shall be deemed
to include “movable property”, (ii) ”real property” shall be deemed to include
“immovable property” and an “easement” shall be deemed to include a “servitude”,
(iii) ”tangible property” shall be deemed to include “corporeal property”,
(iv) ”intangible property” shall be deemed to include “incorporeal property”,
(v) ”security interest” and “mortgage” shall be deemed to include a “hypothec”,
(vi) all references to filing, registering or recording under the UCC shall be
deemed to include publication under the Civil Code of Quebec, and all references
to releasing any Lien shall be deemed to include a release, discharge and
mainlevee of a hypothec, (vii) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to the “opposability” of such Liens
to third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of

-26-



--------------------------------------------------------------------------------



 



compensation”, (ix) ”goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (x) an “agent” shall be deemed to include a “mandatary”.
SECTION 2 CREDIT FACILITIES
     2.1 Revolver Commitment.
          2.1.1 Revolver Loans. Lender agrees, on the terms set forth herein, to
make Revolver Loans to Borrowers in an aggregate amount up to the Revolver
Commitment, from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lender have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.
          2.1.2 Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful general corporate purposes of Borrowers, including Permitted
Acquisitions.
          2.1.3 Voluntary Reduction or Termination of Revolver Commitment.
          (a) The Revolver Commitment shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 15 days prior written notice to Lender, Borrowers may, at their
option, terminate the Revolver Commitment and this credit facility. Any notice
of termination given by Borrowers shall be irrevocable; provided that a notice
of termination delivered by Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by Borrowers (by notice to Lender on or prior to the specified
effective date) if such condition is not satisfied. On the termination date,
Borrowers shall make Full Payment of all Obligations.
          (b) [Intentionally Deleted].
          (c) Concurrently with any reduction or termination of the Revolver
Commitment occurring during the first Loan Year or second Loan Year, for
whatever reason (including an Event of Default), Borrowers shall pay to Lender,
as liquidated damages for loss of bargain (and not as a penalty), an amount
equal to (i) 1% of the Revolver Commitment being reduced or terminated. No
termination charge shall be payable if termination occurs on or after the first
day of the third Loan Year, or the termination is in connection with the
repayment in full of the Obligations with the proceeds of a credit facility
provided in full by the commercial banking division of Lender, or with respect
to which such division is the sole administrative agent.
          2.1.4 Overadvances. If the aggregate Revolver Loans exceed the
Borrowing Base (“Overadvance”) or the Revolver Commitment at any time, the
excess amount shall be payable by Borrowers on demand by Lender, but all such
Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan

-27-



--------------------------------------------------------------------------------



 



Documents. Any funding or sufferance of an Overadvance shall not constitute a
waiver of the Event of Default caused thereby.
     2.2 [Intentionally Deleted]
     2.3 Letter of Credit Facility.
          2.3.1 Issuance of Letters of Credit. Lender agrees to issue or extend
Letters of Credit (including the Back-Up LC which shall be issued on the Closing
Date) from time to time until 20 Business Days prior to the Revolver Termination
Date (or until the Commitment Termination Date, if earlier), on the terms set
forth herein, including the following:
          (a) Each Borrower acknowledges that Lender’s willingness to issue any
Letter of Credit is conditioned upon its receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Lender may customarily require for issuance of a letter of credit
of similar type and amount. Lender shall have no obligation to issue any Letter
of Credit unless (i) it receives a LC Request and LC Application at least three
Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.
          (b) Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the ordinary course of
business; or (ii) for other purposes as Lender may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the reasonable discretion of Lender.
          (c) Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender, including any act or omission of a
Governmental Authority. Lender shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit.
          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Lender shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Lender may consult with and employ legal counsel, accountants

-28-



--------------------------------------------------------------------------------



 



and other experts to advise it concerning its obligations, rights and remedies,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts. Lender may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
          (e) If the Borrower Agent so requests in any applicable LC
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Lender, the Borrowers shall be required to make request to the Lender for
any such extension within 5 Business Days prior to the termination date of such
Letter of Credit; provided, however, that the Lender shall not permit any such
extension if (A) the Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, or (B) one or more of the
applicable conditions specified in Section 6 is not then satisfied.
          (f) Notwithstanding the provisions of this Section 2 (including
without limitation Sections 2.3.1 and 2.3.2), Lender shall not be exonerated
from any liability to any Borrower resulting from its gross negligence or
willful misconduct.
          2.3.2 Reimbursement. If Lender honors any request for payment under a
Letter of Credit, Borrowers shall pay to Lender, without duplication, on the
same day (“Reimbursement Date”), the amount paid under such Letter of Credit,
together with interest at the interest rate for Base Rate Revolver Loans from
the Reimbursement Date until payment by Borrowers. The obligation of Borrowers
to reimburse Lender for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing
of Base Rate Revolver Loans in an amount necessary to pay all amounts due on any
Reimbursement Date.
          2.3.3 Cash Collateral.
               (i) If any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding at any time (a) that an Event of Default
exists and is continuing, (b) that Availability is less than zero, or (c) after
the Commitment Termination Date, then Borrowers shall, at Lender’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
Lender the amount of all other LC Obligations. If Borrowers fail to provide Cash
Collateral as required herein, Lender may advance, as Revolver Loans, the amount
of the Cash Collateral required.
               (ii) If Borrower Agent request that any Letter of Credit be
renewed pursuant to Section 2.2.2(e) which causes the expiration date of such
Letter of Credit to

-29-



--------------------------------------------------------------------------------



 



be after the Commitment Termination Date, before such renewal becomes effective,
Borrower shall Cash Collateralize the stated amount of such Letter of Credit.
SECTION 3 INTEREST, FEES AND CHARGES
     3.1 Interest.
          3.1.1 Rates and Payment of Interest.
          (a) The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (other than the LC Obligations and
Bank Product Debt) (including, to the extent permitted by law, interest not paid
when due), at the Base Rate in effect from time to time, plus the Applicable
Margin for Base Rate Revolver Loans. Interest shall accrue from the date the
Loan is advanced or the Obligation is incurred or payable, until paid by
Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
          (b) During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Lender in its discretion so elects,
Obligations (other than the LC Obligations and Bank Product Debt) shall bear
interest at the Default Rate (whether before or after any judgment). Each
Borrower acknowledges that the cost and expense to Lender due to an Event of
Default are difficult to ascertain and that the Default Rate is a fair and
reasonable estimate to compensate Lender for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.
          3.1.2 Application of LIBOR to Outstanding Loans.
          (a) Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Lender may declare that no Loan
may be made, converted or continued as a LIBOR Loan.
          (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Lender a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

-30-



--------------------------------------------------------------------------------



 



          3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:
          (a) the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
          (b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
          (c) no Interest Period shall extend beyond the Revolver Termination
Date.
          3.1.4 Interest Rate Not Ascertainable. If Lender shall determine that
on any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Lender shall immediately notify
Borrowers of such determination. Until Lender notifies Borrowers that such
circumstance no longer exists, the obligation of Lender to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.
     3.2 Fees.
          3.2.1 Unused Line Fee. Borrowers shall pay to Lender a fee equal to
0.25% per annum times the amount by which the Revolver Commitment exceeds the
sum of (i) the average actual daily balance of Revolver Loans and stated amount
of Letters of Credit during any month, plus (ii) the Availability Block. Such
fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.
          3.2.2 LC Facility Fees. Borrowers shall pay to Lender (a) a fee equal
to the Applicable Margin in effect for LIBOR Revolver Loans times the average
actual daily stated amount of Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) a fronting fee equal to
0.125% per annum on the stated amount of each Letter of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; and (c) all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.
          3.2.3 Closing Fee. Borrowers shall pay to Lender a closing fee of
$137,500, which shall be paid concurrently with the funding of the initial Loans
hereunder.
     3.3 Computation of Interest, Fees, Yield Protection. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Lender of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or

-31-



--------------------------------------------------------------------------------



 



proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, setting forth the calculation
thereof in reasonable detail, submitted to Borrower Agent by Lender shall be
final, conclusive and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the appropriate party within 10 Business
Days following receipt of the certificate.
     3.4 Reimbursement Obligations. Borrowers shall reimburse Lender for all
Extraordinary Expenses. Borrowers shall also reimburse Lender for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Lender’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Lender’s personnel or a third party. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Lender an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. If it is
determined within 30 days after an adjustment in the Applicable Margin that the
Applicable Margin should have been adjusted to a lower Applicable Margin, then
the proper margin shall be applied retroactively and Lender shall pay to
Borrowers an amount equal to the difference between the amount of interest that
would have accrued using the proper margin, such adjustment payment shall only
be made by Lender if the reason for the application of the incorrect Applicable
Margin is a result of calculation mistakes made by Borrowers on a Compliance
Certificate (and not mistakes or inaccurate reporting on financial statements),
and Borrower notifies Lender of such mistake within 30 days after such incorrect
adjustment to the Applicable Margin. All amounts payable by Borrowers under this
Section shall be due on demand.
     3.5 Illegality. If Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Lender to Borrower Agent, any obligation of Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until
Lender notifies Borrower Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay or, if applicable, convert all LIBOR Loans to Base Rate Loans, either on
the last day of the Interest Period therefor, if Lender may lawfully continue to
maintain LIBOR Loans to such day, or immediately, if Lender may not lawfully
continue to maintain LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.6 Inability to Determine Rates. If Lender notifies Borrower Agent for any
reason in connection with a request for a Borrowing of, conversion to or
continuation of, a

-32-



--------------------------------------------------------------------------------



 



LIBOR Loan that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining LIBOR
for the requested Interest Period, or (c) LIBOR for the requested Interest
Period does not adequately and fairly reflect the cost to Lender of funding such
Loan, then the obligation of Lender to make or maintain LIBOR Loans shall be
suspended until it revokes the notice. Upon receipt of the notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.
     3.7 Increased Costs; Capital Adequacy.
          3.7.1 Change in Law. If any Change in Law shall:
          (a) impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in LIBOR);
          (b) subject Lender to any Tax with respect to any Loan, Loan Document
or Letter of Credit, or change the basis of taxation of payments to Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.8 and the imposition of, or any change in the rate of, any Excluded
Tax payable by Lender); or
          (c) impose on Lender or the London interbank market any other
condition, cost or expense affecting any Loan, Loan Document or Letter of
Credit; and the result thereof shall be to increase the cost to Lender of making
or maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to Lender of issuing or maintaining any Letter of
Credit (or of maintaining its obligation to issue any Letter of Credit), or to
reduce the amount of any sum received or receivable by Lender hereunder (whether
of principal, interest or any other amount) then, upon request by Lender
pursuant to a certificate as set forth in Section 3.3, Borrowers will pay to
Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.
          3.7.2 Capital Adequacy. If Lender determines that any Change in Law
affecting Lender or its holding company regarding capital requirements has or
would have the effect of reducing the rate of return on Lender’s or such holding
company’s capital as a consequence of this Agreement, Commitments, Loans or
Letters of Credit to a level below that which Lender or such holding company
could have achieved but for such Change in Law (taking into consideration
Lender’s and such holding company’s policies with respect to capital adequacy),
then from time to time upon request pursuant to a certificate as set forth in
Section 3.3 Borrowers will pay to Lender such additional amount or amounts as
will compensate it or its holding company for any such reduction suffered.
          3.7.3 Compensation. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrowers shall not be required to compensate
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that Lender notifies Borrower Agent of the Change in
Law giving rise to such increased costs or reductions and of Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise

-33-



--------------------------------------------------------------------------------



 



to such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.8 Mitigation. If Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts under Section 5.8, then Lender shall use reasonable efforts to designate
a different lending office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of Lender,
such designation or assignment (a) would eliminate the need for such notice or
reduce amounts payable in the future, as applicable; and (b) would not subject
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to Lender. Borrowers agree to pay all reasonable costs and
expenses incurred by Lender in connection with any such designation or
assignment.
     3.9 Funding Losses. If for any reason (a) any Borrowing of, or conversion
to or continuation of, a LIBOR Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a
day other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. Lender shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if Lender had purchased such
deposits to fund its LIBOR Loans.
     3.10 Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Lender shall receive interest in an
amount that exceeds the maximum rate, the excess interest shall be applied to
the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
SECTION 4 LOAN ADMINISTRATION
     4.1 Manner of Borrowing and Funding Revolver Loans.
          4.1.1 Notice of Borrowing.
          (a) Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Lender a Notice of Borrowing. Such notice must
be received by Lender no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of LIBOR Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the

-34-



--------------------------------------------------------------------------------



 



amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).
          (b) Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Revolver Loans on
the due date, in the amount of such Obligations. The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation. In
addition, Lender may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Lender or
any of its Affiliates.
          (c) If Borrowers establish a controlled disbursement account with
Lender or any of its Affiliates, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the check and
items presented for payment. The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
          4.1.2 Fundings. Lender shall fund each Borrowing on the applicable
funding date and, subject to the terms of this Agreement, shall disburse the
proceeds as directed by Borrower Agent.
          4.1.3 Notices. Each Borrower authorizes Lender to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on (and Lender agrees to honor subject to any
conditions set forth herein) telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Lender of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Lender, the records of Lender
shall govern. Lender shall not have any liability for any loss suffered by a
Borrower as a result of Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith to be a person
authorized to give such instructions on a Borrower’s behalf.
     4.2 Number and Amount of LIBOR Loans; Determination of Rate.
     No more than six Borrowings of LIBOR Loans may be outstanding at any time,
and each Borrowing of LIBOR Loans when made shall be in a minimum amount of
$500,000, or an increment of $250,000 in excess thereof. Upon determining LIBOR
for any Interest Period requested by Borrowers, Lender shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrowers,
shall confirm any telephonic notice in writing.
     4.3 Borrower Agent. Each Borrower hereby designates Parent (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other

-35-



--------------------------------------------------------------------------------



 



dealings with Lender. Borrower Agent hereby accepts such appointment. Lender
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Lender may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Lender shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.
     4.4 One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Lender’s Lien upon all
Collateral; provided, however, that Lender shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.
     4.5 Effect of Termination. On the effective date of any termination of the
Revolver Commitment, all outstanding Obligations shall be immediately due and
payable, and each Secured Party may terminate its Bank Products. All
undertakings of Borrowers contained in the Loan Documents shall survive any
termination until Full Payment of the Obligations, and Lender shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents until Full Payment of the Obligations. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.5, 5.8, 12.2 and this Section, and the obligation of each
Obligor with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Obligations and any release relating to this credit
facility.
SECTION 5 PAYMENTS
     5.1 General Payment Provisions. All payments of Obligations shall be made
in Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Indemnified Taxes or Other Taxes, and in immediately
available funds, not later than 12:00 noon on the due date. Any payment after
such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of a
LIBOR Loan prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.9. Any prepayment of Loans shall be applied first to
Base Rate Loans and then to LIBOR Loans; provided, however, that as long as no
Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrowers and Lender, be held by Lender as Cash Collateral and applied to such
Loans at the end of their Interest Periods.
     5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. If any Asset Disposition includes the disposition of Accounts or
Inventory (other than sales of Inventory in the ordinary course of business),
then Net Proceeds equal to the greater of (a) the net book value of such
Accounts and Inventory, or (b) the reduction in the Borrowing Base upon giving
effect to such disposition, shall be applied to the Revolver Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers shall, on the sooner of Lender’s demand or the first Business Day
after any Borrower has knowledge thereof, repay the outstanding Revolver

-36-



--------------------------------------------------------------------------------



 



Loans in an amount sufficient to reduce the principal balance of Revolver Loans
to the Borrowing Base.
     5.3 [Intentionally Deleted].
     5.4 Payment of Other Obligations. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.
     5.5 Marshaling; Payments Set Aside. Lender shall have no obligation to
marshal any assets in favor of any Obligor or against any Obligations. If any
payment by or on behalf of Borrowers is made to Lender, or Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.
     5.6 Application of Payments. At all times commencing on the Closing Date
the ledger balance in the main Dominion Account as of the end of a Business Day
shall be applied to the Obligations at the beginning of the next Business Day.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default or Event of Default exists. Each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds, and agrees that Lender shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as
Lender deems advisable, notwithstanding any entry by Lender in its records.
     5.7 Loan Account; Account Stated.
          5.7.1 Loan Account. Lender shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of Lender to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Lender may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
          5.7.2 Entries Binding. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Lender in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.8 Taxes.

-37-



--------------------------------------------------------------------------------



 



          5.8.1 Payments Free of Taxes. Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender receives an amount equal to the sum it would have received had no such
deductions been made; (b) the Obligor shall make such deductions; and
(c) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities if and to the extent required by Applicable Law.
          5.8.2 Payment. Borrowers shall indemnify, hold harmless and reimburse
Lender, within 10 days after demand therefor, pursuant to a certificate
complying with Section 3.3, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by Lender with
respect to any Obligations, Letters of Credit or Loan Documents, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth the
calculation thereof in reasonable detail delivered to Borrower Agent by Lender
shall be conclusive absent manifest error. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by a Borrower, Borrower Agent shall
deliver to Lender a receipt issued by the Governmental Authority evidencing such
payment or other evidence of payment reasonably satisfactory to Lender.
          5.8.3 Refunds. If Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts hereunder, Lender shall pay to
Borrower Agent an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers hereunder with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket costs and expenses of Lender incurred in obtaining such
refund, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).
     5.9 Nature and Extent of Each Borrower’s Liability.
          5.9.1 Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against,

-38-



--------------------------------------------------------------------------------



 



any security or guaranty for the Obligations or any action, or the absence of
any action, by Lender in respect thereof (including the release of any security
or guaranty); (d) the insolvency of any Obligor; (e) any election by Lender in
an Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Lender against any Obligor for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
          5.9.2 Waivers.
          (a) Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Lender to marshal assets or to proceed against any Obligor, other Person
or security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Borrower and Lender
that the provisions of this Section 5.9 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Lender
would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
          (b) Lender may, in its discretion, pursue such rights and remedies as
it deems appropriate, including realization upon Collateral or any Real Estate
by judicial foreclosure or non-judicial sale or enforcement, without affecting
any rights and remedies under this Section 5.9. If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Lender may bid all or a portion
of the Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Lender but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Lender or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.9, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Lender might otherwise be entitled but for such bidding at any such sale.
          5.9.3 Extent of Liability; Contribution.

-39-



--------------------------------------------------------------------------------



 



          (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.9 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.
          (b) If any Borrower makes a payment under this Section 5.9 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.9 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (c) Nothing contained in this Section 5.9 shall limit the liability of
any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder. Lender
shall have the right, at any time during the existence of a Default or Event of
Default, in its discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such Loans and Letters of Credit to such Borrower.
          5.9.4 Joint Enterprise. Each Borrower has requested that Lender make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lender, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Lender’s
willingness to extend credit to Borrowers and to administer the Collateral on a
combined basis, as set forth herein, is done solely as an accommodation to
Borrowers and at Borrowers’ request.
          5.9.5 Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.
SECTION 6 CONDITIONS PRECEDENT
     6.1 Conditions Precedent to Initial Loans. In addition to the conditions
set forth in Section 6.2, Lender shall not be required to fund any requested
Loan, issue any Letter of Credit or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied or waived in writing by Lender:

-40-



--------------------------------------------------------------------------------



 



          (a) Each other Loan Document shall have been duly executed and
delivered to Lender by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof.
          (b) Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence reasonably satisfactory to Lender that such
Liens are the only Liens upon the Collateral, except Permitted Liens.
          (c) [intentionally deleted]
          (d) Lender shall have received duly executed agreements establishing
each Dominion Account, controlled disbursement account and related lockbox, in
form and substance, and with financial institutions, reasonably satisfactory to
Lender.
          (e) Lender shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of Parent
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) Parent together with its Subsidiaries, is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 are true and correct; and (iv) Parent and each other Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.
          (f) Lender shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
          (g) Lender shall have received a written opinion of Gibson, Dunn &
Crutcher LLP, as well as Canadian, and any other local counsel to Borrowers or
Lender, in form and substance reasonably satisfactory to Lender.
          (h) Lender shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Lender shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization and
each jurisdiction identified on Schedule 6.1(h).
          (i) Lender shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents.
          (j) Lender shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results reasonably satisfactory to Lender. No material adverse
change in the financial condition of any Obligor or in the quality, quantity or
value of any Collateral shall have occurred since October 31, 2006.

-41-



--------------------------------------------------------------------------------



 



          (k) Borrowers shall have paid all fees and expenses to be paid to
Lender on the Closing Date.
          (l) Lender shall have received a Borrowing Base Certificate prepared
as of November 30, 2007. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$5,300,000.
     6.2 Conditions Precedent to All Credit Extensions. Lender shall not be
required to fund any Loans, issue any Letters of Credit, or grant any other
accommodation to or for the benefit of Borrowers, unless the following
conditions are satisfied:
          (a) No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
          (b) The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
          (c) All conditions precedent in any other Loan Document shall be
satisfied;
          (d) No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
          (e) With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
reasonably deems appropriate in connection therewith.
     6.3 Limited Waiver of Conditions Precedent. If Lender funds any Loans,
issues any Letters of Credit or grants any other accommodation when any
conditions precedent are not satisfied (regardless of whether the lack of
satisfaction was known or unknown at the time), it shall not operate as a waiver
of (a) the right of Lender to insist upon satisfaction of all conditions
precedent with respect to any subsequent funding, issuance or grant; nor (b) any
Default or Event of Default due to such failure of conditions or otherwise.
SECTION 7 COLLATERAL
     7.1 Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all personal Property of such
Borrower, including all of the following Property (subject to Section 7.7),
whether now owned or hereafter acquired, and wherever located:

-42-



--------------------------------------------------------------------------------



 



          (a) all Accounts;
          (b) all Chattel Paper, including electronic chattel paper;
          (c) all Commercial Tort Claims;
          (d) all Deposit Accounts;
          (e) all Documents;
          (f) all General Intangibles, including Intellectual Property;
          (g) all Goods, including Inventory, Equipment and fixtures;
          (h) all Instruments;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Supporting Obligations;
          (l) all monies, whether or not in the possession or under the control
of Lender, or a bailee or Affiliate of Lender, including any Cash Collateral;
          (m) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (n) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing;
     7.2 Lien on Deposit Accounts; Cash Collateral.
          7.2.1 Deposit Accounts. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all amounts (other than Excluded
Assets) credited to any Deposit Account of such Borrower, including any sums
(other than Excluded Assets) in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each Borrower authorizes and directs
each bank or other depository to deliver to Lender, on a daily basis, all
balances in each Deposit Account maintained by such Borrower with such
depository for application to the Obligations then outstanding. Each Borrower
irrevocably appoints Lender as such Borrower’s attorney-in-fact to collect such
balances to the extent any such delivery is not so made.
          7.2.2 Cash Collateral. Any Cash Collateral may be invested, at
Lender’s discretion, in Cash Equivalents, but Lender shall have no duty to do
so, regardless of any agreement or course of dealing with any Borrower, and
shall have no responsibility for any investment or loss. Each Borrower hereby
grants to Lender a security interest in all Cash Collateral held from time to
time and all proceeds thereof, as security for the Obligations, whether such
Cash Collateral is held in a Cash Collateral Account or elsewhere. Lender may

-43-



--------------------------------------------------------------------------------



 



apply Cash Collateral to the payment of any Obligations, in such order as Lender
may elect, as they become due and payable. Each Cash Collateral Account and all
Cash Collateral shall be under the sole dominion and control of Lender. No
Borrower or other Person claiming through or on behalf of any Borrower shall
have any right to any Cash Collateral, until Full Payment of all Obligations
except that when the conditions giving rise to any requirement for Cash
Collateral no longer exist, such Cash Collateral shall be returned to the
applicable Borrower.
     7.3 [Intentionally Deleted]
     7.4 Other Collateral.
          7.4.1 Commercial Tort Claims. Borrowers shall promptly notify Lender
in writing if any Borrower has a Commercial Tort Claim (other than, as long as
no Default or Event of Default exists, a Commercial Tort Claim for less than
$250,000) and, upon Lender’s request, shall promptly take such actions as Lender
deems appropriate to confer upon Lender a duly perfected, first priority Lien
upon such claim.
          7.4.2 Certain After-Acquired Collateral. Borrowers shall promptly
notify Lender in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral (which in the aggregate exceeds $100,000) consisting
of Deposit Accounts, Chattel Paper, Documents, Instruments, Intellectual
Property, Investment Property or Letter-of-Credit Rights and, upon Lender’s
request, shall promptly take such actions as Lender deems appropriate to effect
Lender’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver. If any
Collateral is in the possession of a third party, at Lender’s request, Borrowers
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Lender.
     7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Lender to, or in any way modify,
any obligation or liability of Borrowers relating to any Collateral.
     7.6 Further Assurances; Extent of Liens. Promptly upon request, Borrowers
shall deliver such instruments, assignments, title certificates, or other
documents or agreements, and shall take such actions, as Lender reasonably deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Borrower authorizes Lender to file any financing statement that indicates the
Collateral as “all assets (other than Excluded Assets)” or “all personal
property (other than Excluded Assets)” of such Borrower, or words to similar
effect, and ratifies any action taken by Lender before the Closing Date to
effect or perfect its Lien on any Collateral. All of Lender’s Liens on
Collateral (and all evidences of such Liens), whether effected hereunder or
under any other Loan Document, are granted to Lender as agent for the benefit of
all Secured Parties.
     7.7 Foreign Subsidiary Stock. Excluded Assets. (i) Notwithstanding
Section 7.1, the Collateral shall include only 65% of the voting stock of any
Foreign Subsidiary. No security interest is granted with respect to, and no
security interest hereunder or any other Loan Document shall attach to, any
Excluded Assets.

-44-



--------------------------------------------------------------------------------



 



SECTION 8 COLLATERAL ADMINISTRATION
     8.1 Borrowing Base Certificates. By the 15th day of each month (or such
later time as Lender may approve (via e-mail or otherwise)), Borrowers shall
deliver to Lender a Borrowing Base Certificate prepared as of the close of
business of the previous month, and at such other times as Lender may request.
All calculations of Availability in any Borrowing Base Certificate shall
originally be made by Borrowers and certified by a Senior Officer, provided that
Lender may from time to time review and adjust any such calculation (a) to
reflect its reasonable estimate of declines in value of any Collateral, due to
collections received in the Dominion Account or otherwise; (b) reflect changes
in dilution in accordance with the Dilution Percentage and the Accounts Formula
Amount and (c) to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve.
     8.2 Administration of Accounts.
          8.2.1 Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Lender sales, collection,
reconciliation (including a reconciliation from the general ledger to agings)
and other reports in form reasonably satisfactory to Lender, on such periodic
basis as Lender may request. Each applicable Borrower shall also provide to
Lender, on or before the 15th day of each month, a detailed aged trial balance
of all Accounts as of the end of the preceding month, specifying each Account’s
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as Lender
may reasonably request. If Accounts in an aggregate face amount of $200,000 or
more cease to be Eligible Accounts, Borrowers shall notify Lender of such
occurrence promptly (and in any event within two Business Days) after any
Borrower has knowledge thereof.
          8.2.2 Taxes. If an Account of any Borrower includes a charge for any
Taxes, Lender is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that Lender shall not be liable for any Taxes that
may be due from Borrowers or with respect to any Collateral.
          8.2.3 Account Verification. Whether or not a Default or Event of
Default exists, Lender shall have the right at any time, in the name of Lender,
any designee of Lender or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise. Borrowers shall cooperate fully with Lender in an effort to
facilitate and promptly conclude any such verification process.
          8.2.4 Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to
Lender. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Lender) from each lockbox servicer and Dominion Account bank,
establishing Lender’s control over and Lien in the lockbox or Dominion Account,
requiring daily deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Lender, Lender may require daily transfer of all funds in such account to a
Dominion Account maintained with

-45-



--------------------------------------------------------------------------------



 



Lender. Lender does not assume any responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.
          8.2.5 Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all commercially reasonable steps to ensure that all payments on
Accounts or otherwise relating to Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account). Except as otherwise set
forth in Section 8.2.6, if any Borrower or Subsidiary receives cash or Payment
Items with respect to any Collateral, it shall hold same in trust for Lender and
promptly (not later than the next Business Day) deposit same (other than
Operating Cash consisting of cash on hand held at a retail location) into a
Dominion Account.
          8.2.6 Excluded Bank Accounts; Operating Cash. Notwithstanding any
provision of this Section 8.2 or any other provision of any Loan Document to the
contrary, (A) Borrowers and Subsidiaries may maintain accounts used exclusively
for workers compensation, payroll, 401(k) and employee health insurance and
trust accounts that are not a part of the cash management and control systems
described herein (and not subject to a Deposit Account Control Agreement)
provided that no Obligor shall accumulate or maintain cash in such accounts as
of any date of determination in excess of checks outstanding against such
accounts as of that date and amounts necessary to meet minimum balance
requirements (B) Obligors may maintain local cash accounts that are not a part
of the cash management and control systems described herein (and not subject to
a Deposit Account Control Agreement) which individually do not contain funds in
excess of $25,000 and, together with all other such local cash accounts, do not
contain funds in excess of $500,000; and monies in any such account in excess of
such amounts shall be swept within 3 Business Days to a Dominion Account (or a
lockbox relating to a dominion account); (C) Obligors may maintain Operating
Cash on hand with respect to their retail locations in amounts not to exceed the
amounts the Obligors have maintained in the ordinary course of business;
(D) Borrowers may maintain the deposit accounts set forth on Schedule 8.2.6
subject only to springing cash management and control systems as reasonably
requested by Lender, so long as the balance of any such account does not exceed
$250,000 at any time; (E) Ashworth UK may maintain bank accounts in the United
Kingdom which shall not be subject to the cash management and control systems
described herein; and (F) Borrowers may maintain the Union Bank Cash Collateral
Account referred to on Schedule P-3.
     8.3 Administration of Inventory.
          8.3.1 Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Lender inventory and
reconciliation reports (including a reconciliation from the general ledger to
the perpetual inventory) in form reasonably satisfactory to Lender, on such
periodic basis as Lender may request. Each Borrower shall conduct periodic cycle
counts consistent with historical practices, and shall provide to Lender a
report based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Lender may request.
          8.3.2 Returns of Inventory. No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Lender is
promptly notified if the aggregate Value of all Inventory

-46-



--------------------------------------------------------------------------------



 



returned in any month exceeds $200,000; and (d) any payment received by a
Borrower for a return is promptly remitted to Lender for application to the
Obligations.
          8.3.3 Acquisition, Sale and Maintenance. No Borrower shall acquire or
accept more than $50,000 at any one time (valued at the applicable Borrower’s
cost) of any Inventory on consignment or approval, unless the same is identified
to Lender and excluded from the Borrowing Base, and shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. No Borrower shall sell any Inventory on consignment or
approval or any other basis (other than customary rights of return) under which
the customer may return or require a Borrower to repurchase such Inventory.
Borrowers shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
     8.4 Administration of Equipment.
          8.4.1 Records and Schedules of Equipment. Each Borrower shall keep
accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and at any time a Default
or Event of Default exists shall submit to Lender, on such periodic basis as
Lender may request, a current schedule thereof, in form reasonably satisfactory
to Lender. Promptly upon request, Borrowers shall deliver to Lender evidence of
their ownership or interests in any Equipment.
          8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than (a) a Permitted Asset Disposition; and (b) disposal, sale or
replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens.
          8.4.3 Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications. No Borrower shall permit any Equipment to become affixed to real
Property unless any landlord or mortgagee delivers a Lien Waiver.
     8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Each Borrower
shall take all actions necessary to establish Lender’s control of each such
Deposit Account (except as permitted by Section 8.2.6 and with respect to any
account containing not more than $25,000 at any time). Each Borrower shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than Lender) to have control over a Deposit Account or any
Property deposited therein. Except as permitted by Section 8.2.6, each Borrower
shall promptly notify Lender of any opening or closing of a Deposit Account and,
with the consent of Lender, will amend Schedule 8.5 to reflect same.

-47-



--------------------------------------------------------------------------------



 



     8.6 General Provisions.
          8.6.1 Location of Collateral. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.6.1, except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; and (b) move Collateral to another location in the United States
or Canada other than a location listed on Schedule 8.6.1, so long as Borrowers
give 30 Business Days prior written notice to Lender and take all steps
necessary pursuant to Section 7.6 to perfect Lender’s security interest in such
Collateral prior to it being moved to a new location.
          8.6.2 Insurance of Collateral; Condemnation Proceeds.
          (a) Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, public liability, theft, malicious
mischief, flood (if necessary) and other risks, in amounts, with endorsements
and with insurers (with a Best Rating of at least A7, unless otherwise approved
by Lender) reasonably satisfactory to Lender. All proceeds under each such
policy (other than proceeds constituting Excluded Assets) shall be payable to
Lender. From time to time upon request, Borrowers shall deliver to Lender the
originals or certified copies of its insurance policies and updated flood plain
searches. Unless Lender shall agree otherwise, each policy shall include
reasonably satisfactory endorsements (i) showing Lender as sole loss payee or
additional insured, as appropriate (except with respect to insurance proceeds
constituting Excluded Assets); (ii) requiring 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Lender shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance required hereunder or under Section 10.1.7, Lender may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to deliver to Lender, promptly as rendered,
copies of all reports made to insurance companies. While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Lender. If an Event of Default exists, only
Lender shall be authorized to settle, adjust and compromise such claims (except
claims in respect of Excluded Assets).
          (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance and other than proceeds constituting Excluded
Assets) and any awards arising from condemnation of any Collateral shall be paid
to Lender. Any such proceeds or awards that relate to Inventory shall be applied
to payment of the Revolver Loans, and then to any other Obligations outstanding.
          (c) If requested by Borrowers in writing within 60 days after Lender’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Collateral consisting of Equipment or Real Estate which are to be
payable to Lender pursuant to clauses (a) and (b), Borrowers may use such
proceeds or awards to repair or replace such Equipment or Real Estate (and until
so used, the proceeds shall be held by Lender as Cash Collateral) as long as
(i) no Default or Event of Default exists; (ii) such repair or replacement is
promptly undertaken and concluded, in accordance with plans reasonably
satisfactory to Lender; (iii) replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced

-48-



--------------------------------------------------------------------------------



 



Property is free of Liens, other than Permitted Liens; and (v) Borrowers comply
with disbursement procedures for such repair or replacement as Lender may
reasonably require.
          8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
          8.6.4 Defense of Title to Collateral. Each Borrower shall at all times
defend its title to Collateral and Lender’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.
     8.7 Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as such Borrower’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Lender, or Lender’s designee, may, without notice and in either its or
a Borrower’s name, but at the cost and expense of Borrowers:
          (a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender’s possession
or control; and
          (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Lender deems
advisable; (iv) take control, in any manner, of any proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to change the address for
delivery thereof to such address as Lender may designate; (vii) endorse any
Chattel Paper, Document, Instrument, invoice, freight bill, bill of lading, or
similar document or agreement relating to any Accounts, Inventory or other
Collateral; (viii) use a Borrower’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral; (x) make and adjust
claims under policies of insurance; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit or banker’s acceptance
for which a Borrower is a beneficiary; and (xii) take all other actions as
Lender deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.

-49-



--------------------------------------------------------------------------------



 



SECTION 9 REPRESENTATIONS AND WARRANTIES
     9.1 General Representations and Warranties. To induce Lender to enter into
this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:
          9.1.1 Organization and Qualification. Each Borrower and Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.
          9.1.2 Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate in any material respect or cause a
material default under any Applicable Law or Material Contract; or (d) result in
or require the imposition of any Lien (other than Permitted Liens) on any
Property of any Obligor.
          9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
          9.1.4 Capital Structure. Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests as of the date hereof (except with respect to Parent),
the holders of its Equity Interests as of the date hereof (except with respect
to Parent), and to the knowledge of Parent, all agreements as of the date hereof
binding on such holders with respect to their Equity Interests. Each Borrower
has good title to its Equity Interests in its Subsidiaries, subject only to
Lender’s Lien and Permitted Liens, and all such Equity Interests are duly
issued, fully paid and non-assessable. As of the date hereof, except as set
forth on Schedule 9.1.4, there are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to any Equity Interests of any Borrower or
Subsidiary.
          9.1.5 Corporate Names; Locations. During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, no Borrower or Subsidiary has
been known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. The chief executive offices and
other places of business of Borrowers and Subsidiaries are shown on
Schedule 8.6.1.
          9.1.6 Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to valid leasehold interests in, or valid
license to use all of its personal Property, including all Property reflected in
any financial statements delivered to Lender, in each case free of Liens except
Permitted Liens. Each Borrower and Subsidiary has paid and discharged all lawful
claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens. All

-50-



--------------------------------------------------------------------------------



 



Liens of Lender in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Lender’s Liens under this Agreement or that have priority by operation of
Applicable Law.
          9.1.7 Accounts. Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:
          (a) it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
          (b) it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the ordinary course of business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
          (c) it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Lender on request;
          (d) it is not subject to any offset, Lien (other than Lender’s Lien
and Permitted Liens set forth in Section 10.2.2 (c)), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
ordinary course of business and disclosed to Lender; and it is absolutely owing
by the Account Debtor, without contingency in any respect;
          (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
          (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the ordinary course of business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Lender hereunder; and
          (g) to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
          9.1.8 Financial Statements. The consolidated balance sheets, and
related statements of operations, cash flow and stockholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrowers and Subsidiaries at the dates and for the
periods indicated, subject, in the case of unaudited financial statements, to
changes resulting from audit and year-end adjustments and the absence of
footnotes. All projections delivered from time to time to Lender have been
prepared in good faith, based on

-51-



--------------------------------------------------------------------------------



 



assumptions believed by Borrowers to be reasonable at the time made in light of
the circumstances at such time. Since October 31, 2006, there has been no change
in the condition, financial or otherwise, of any Borrower or Subsidiary that
could reasonably be expected to have a Material Adverse Effect. Material
Obligors, taken as a whole, are Solvent.
          9.1.9 Surety Obligations. Except as set forth in Schedule 9.1.9, no
Borrower or Subsidiary is obligated as surety or indemnitor under any bond or
other contract that assures payment or performance of any obligation of any
Person, except as permitted hereunder.
          9.1.10 Taxes. Each Borrower and Subsidiary has filed all federal and
all material state and local tax returns and other reports that it is required
by law to file, and has paid, or made provision for the payment of, all Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested or to the extent constituting Immaterial Tax
obligations. The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.
          9.1.11 Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
          9.1.12 Intellectual Property. Each Borrower and Subsidiary owns or has
the lawful right to use all Intellectual Property necessary for the conduct of
its business, without conflict with any rights of others. Except as would not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened Intellectual Property Claim with
respect to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.12 or as otherwise
disclosed to Lender in writing, no Borrower or Subsidiary pays or owes any
Royalty or other compensation to any Person with respect to any Intellectual
Property in excess of $100,000 per year with respect to each such Person. All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, any Borrower or Subsidiary is shown on Schedule 9.1.12.
          9.1.13 Governmental Approvals. Except as could not reasonably be
expected to have a Material Adverse Effect, each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
          9.1.14 Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected to have a Material Adverse Effect, there have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.

-52-



--------------------------------------------------------------------------------



 



          9.1.15 Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.15, or as would not reasonably be expected to have a Material
Adverse Effect, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up. Except as
would not reasonably be expected to have a Material Adverse Effect, no Borrower
or Subsidiary has received any Environmental Notice. Except as would not
reasonably be expected to have a Material Adverse Effect, no Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.
          9.1.16 Burdensome Contracts. No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.
          9.1.17 Litigation. Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is in
default with respect to any order, injunction or judgment of any Governmental
Authority.
          9.1.18 No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default.
          9.1.19 ERISA. Except as disclosed on Schedule 9.1.19:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Obligor and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor
or ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would

-53-



--------------------------------------------------------------------------------



 



result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
          (d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
          9.1.20 Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect. There exists no condition or circumstance
that could reasonably be expected to impair the ability of any Borrower or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.
          9.1.21 Labor Relations. Except as set forth on Schedule 9.1.21, no
Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement which Borrowers’
obligations thereunder exceeds $500,000. There are no grievances, disputes or
controversies with any union or other organization of any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining that
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
          9.1.22 Payable Practices. Except as would not reasonably be expected
to have a Material Adverse Effect, no Borrower or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.
          9.1.23 Not a Regulated Entity. No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
          9.1.24 Margin Stock. No Borrower or Subsidiary is engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No Loan proceeds or
Letters of Credit will be used by Borrowers to purchase or carry, or to reduce
or refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.

-54-



--------------------------------------------------------------------------------



 



     9.2 Complete Disclosure. None of the representations or warranties made by
any Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, considering each of the foregoing in the
context in which it was made and together with all other representations,
warranties and written statements theretofore furnished by such Obligor to the
Lender in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make such representation, warranty or written statement, in light
of the circumstances under which it is made, not misleading as of the time when
made or delivered; provided that the Borrowers’ representation and warranty as
to any forecast, projection or other statement regarding future performance,
future financial results or other future development is limited to the fact that
such forecast, projection or statement was prepared in good faith on the basis
of information and assumptions that the Borrowers believed to be reasonable as
of the date such material was prepared (it being understood that the projections
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrowers’ control, and that no assurance can be given that the
projections will be realized).
SECTION 10 COVENANTS AND CONTINUING AGREEMENTS
     10.1 Affirmative Covenants. As long as any Commitment or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:
          10.1.1 Inspections; Appraisals.
          (a) Permit Lender from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of any Borrower or Subsidiary, inspect, audit
and make extracts from any Borrower’s or Subsidiary’s books and records, and
discuss on a confidential basis with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lender shall not have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with any Borrower. Borrowers acknowledge that
all inspections, appraisals and reports are prepared by Lender for its purposes,
and Borrowers shall not be entitled to rely upon them.
          (b) Reimburse Lender for all its reasonable charges, costs and
expenses in connection with (i) examinations of any Obligor’s books and records
or any other financial or Collateral matters as Lender reasonably deems
appropriate, up to twice per Loan Year; and (ii) appraisals of Inventory up to
one time per Loan Year; provided, however, that if an examination or appraisal
is initiated during a Default or Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Lender’s then standard charges (such standard charges as of the
Closing Date are $850 per day per person plus out of pocket expenses) for each
day that an employee of Lender or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Lender’s internal appraisal
group. This Section shall not be construed to limit Lender’s right to conduct
examinations or to obtain appraisals at any time in its reasonable discretion,
nor to use third parties for such purposes.

-55-



--------------------------------------------------------------------------------



 



          10.1.2 Financial and Other Information. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Lender:
          (a) as soon as available, and in any event within 120 days after the
close of each Fiscal Year, consolidated balance sheets of Parent and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of operations, cash flow and stockholders’ equity for such Fiscal
Year, on a consolidated basis for Borrowers and Subsidiaries, which consolidated
statements shall be audited and certified (without qualification as to scope,
“going concern” or similar items) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Lender, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Lender
(the documents required to be delivered pursuant to this clause (a) shall be
deemed to have been delivered on the date on which such documents are posted on
the Securities and Exchange Commission’s website at www.sec.gov;
          (b) commencing with the 3rd month of each Fiscal Year, as soon as
available, and in any event within 30 days after the end of each month (but
within 45 days after the last month in each fiscal quarter and by February 15th
with respect to November and December of the preceding year), unaudited balance
sheets as of the end of such month and the related statements of operations and
cash flow for such month and for the portion of the Fiscal Year then elapsed, on
a consolidated basis for Borrowers and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes (the documents required to be delivered pursuant to
this clause (b) shall be deemed to have been delivered on the date on which such
documents are posted on the Securities and Exchange Commission’s website at
www.sec.gov;
          (c) concurrently with delivery of financial statements under clauses
(a) and (b) above, a Compliance Certificate executed by a Senior Officer of
Borrower Agent;
          (d) concurrently with delivery of financial statements under clause
(a) above, copies of all management letters (if available) and other material
reports submitted to Borrowers by their accountants in connection with such
financial statements;
          (e) not later than 45 days after the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, month by month;
          (f) concurrently with the delivery of Borrowing Base Certificates
pursuant to Section 8.1, a listing of each Borrower’s trade payables (excluding
the trade payables with respect to the Borrowers’ operations in Canada),
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Lender;
          (g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has sent to its
stockholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the
Securities and Exchange Commission or any other Governmental

-56-



--------------------------------------------------------------------------------



 



Authority, or any securities exchange; and copies of any press releases or other
statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower (the documents
required to be delivered pursuant to this clause (g) shall be deemed to have
been delivered on the date on which such documents are posted on the Securities
and Exchange Commission’s website at www.sec.gov;
          (h) promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan; and
          (i) such other reports and information (financial or otherwise) as
Lender may reasonably request from time to time in connection with any
Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.
          10.1.3 Notices. Notify Lender in writing, promptly after a Borrower’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation that would
reasonably be expected to have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract that could reasonably be expected to have a Material Adverse
Effect; (c) any default under or termination of a Material Contract; (d) the
existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $200,000; (f) the assertion of any Intellectual Property Claim, that
could reasonably be expected to have a Material Adverse Effect; (g) any
violation or asserted violation by Parent or its Subsidiaries of any Applicable
Law (including ERISA, OSHA, FLSA, or any Environmental Laws), that could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of business
where any Borrowers’ Accounts, Inventory or Borrower’s books and records are
located, at least 30 days after such opening.
          10.1.4 Landlord and Storage Agreements. Upon request, provide Lender
with copies of all existing material agreements, and promptly after execution
thereof provide Lender with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral may be kept or that otherwise may
possess or handle any Collateral.
          10.1.5 Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.
          10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested or constitute Immaterial Taxes.

-57-



--------------------------------------------------------------------------------



 



          10.1.7 Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Lender) reasonably satisfactory to
Lender, (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $50,000,000, with deductibles and subject to an Insurance Assignment
reasonably satisfactory to Lender.
          10.1.8 Licenses. Except as would not reasonably be expected to have a
Material Adverse Effect, keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Borrowers and Subsidiaries in full force and effect;
promptly notify Lender of any proposed material modification to any such
License, or entry into any new material License, in each case at least 30 days
prior to its effective date; pay all Royalties when due unless being contested
in good faith; and notify Lender of any default or breach asserted by any Person
to have occurred under any material License.
          10.1.9 Future Subsidiaries. Promptly notify Lender upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it
to guaranty the Obligations in a manner satisfactory to Lender, and to execute
and deliver such documents, instruments and agreements and to take such other
actions as Lender shall reasonably require to evidence and perfect a Lien in
favor of Lender on all assets of such Person, including delivery of such legal
opinions, in form and substance reasonably satisfactory to Lender, as it shall
reasonably deem appropriate.
          10.1.10 Merger of Ashworth Store III. Parent shall cause Ashworth
Store III, formally to be merged into Parent within 180 days of the Closing
Date. Prior to the date of such merger, Ashworth Store III shall neither hold
nor receive any material assets, debt or equity, nor engage in any business
other than winding up and merging into Parent (and any activity reasonably
related thereto).
          10.1.11 Post-Closing Covenants. Each Borrower shall satisfy each of
the covenants set forth in Schedule 10.1.12 within the time periods specified
therein.
     10.2 Negative Covenants. As long as any Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:
          10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any
Debt, except:
          (a) the Obligations;
          (b) Subordinated Debt;
          (c) Permitted Purchase Money Debt and Permitted Capital Leases;

-58-



--------------------------------------------------------------------------------



 



          (d) Borrowed Money as identified on Schedule 10.2.1(d) (other than the
Obligations, Subordinated Debt and Permitted Purchase Money Debt), but only to
the extent outstanding on the Closing Date and not satisfied with proceeds of
the initial Loans;
          (e) Bank Product Debt;
          (f) Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by a Borrower or Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $1,000,000 in the aggregate
at any time;
          (g) Permitted Contingent Obligations;
          (h) the Real Estate Term Loan in the maximum outstanding amount of up
to the principal amount of $11,650,000 and the Debt outstanding under the UK
Loan Facility;
          (i) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (j) Investments that are not Restricted Investments;
          (k) Hedging Agreements permitted under Section 10.2.15;
          (l) Debt in respect of (i) workers’ compensation claims or obligations
in respect of health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or completion, bid,
performance, appeal or surety bonds issued for the account of any Borrower or
Subsidiary, bankers acceptances and other similar obligations not constituting
Borrowed Money that are incurred in the ordinary course of business, and
(ii) guarantees of, or obligations of any Borrower or any Subsidiary with
respect to letters of credit supporting, any obligations described in clause
(m);
          (m) Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Debt is extinguished within five Business
Days of incurrence;
          (n) Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
          (o) Debt with respect to the deferred purchase price due to the seller
for any Permitted Acquisition, provided that such Debt is subordinated to the
Obligations on terms reasonably acceptable to Lender;
          (p) Debt arising from agreements of any Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price, earn-outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any Subsidiary or any other business or assets,
other than guarantees of Debt incurred by any Person acquiring all or any
portion of such Subsidiary, business or assets for the purpose of financing such
acquisition;

-59-



--------------------------------------------------------------------------------



 



          (q) Unsecured Debt assumed in connection with Permitted Acquisitions
in an aggregate amount not to exceed $1,000,000 at any time outstanding;
          (r) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $1,000,000 in the
aggregate at any time.
          10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “Permitted Liens”):
          (a) Liens granted pursuant to the Security Documents and other Liens
in favor of Lender;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt and
Capital Lease Liens securing Permitted Capital Leases;
          (c) Liens for Taxes not yet past due or being Properly Contested;
          (d) statutory Liens, such as carriers’, warehousemen’s, materialmen’s,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
(other than Liens for Taxes or imposed under ERISA and Landlord’s and Lessors’
Liens) arising in the ordinary course of business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;
          (e) (i) Liens incurred or deposits or pledges made in the ordinary
course of business to secure the performance of tenders, bids, leases, contracts
(except those relating to Borrowed Money), statutory obligations and other
similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to Lender’s
Liens, and (ii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Liens for Taxes or imposed by
ERISA;
          (f) (i) landlords’ and lessors’ Liens in respect of rent not in
default and (ii) Liens arising in the ordinary course of business that are
subject to Lien Waivers;
          (g) Liens arising by virtue of a judgment or judicial order against
any Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long
as such Liens are adequately bonded and any appropriate legal proceedings which
may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which the proceedings may be initiated
has not expired;
          (h) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any Debt and do not interfere with the ordinary course of
business;
          (i) normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and

-60-



--------------------------------------------------------------------------------



 



          (j) existing Liens shown on Schedule 10.2.2 and any Lien granted as a
replacement or substitute therefor; provided that any such replacement or
substitute Lien (i) except as permitted by Section 10.2.1, does not secure an
aggregate amount of Debt, if any, greater than that secured on the Closing Date
and (ii) is not expanded beyond the property or categories of property subject
thereto on the Closing Date;
          (k) leases or subleases of the properties of any Borrower or
Subsidiary granted by such Person to third parties, in each case entered into in
the ordinary course of business so long as such leases or subleases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Borrower or Subsidiary or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;
          (l) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Borrower or Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks or security
intermediary with which such accounts are maintained, securing amounts owing to
such bank or securities intermediary including with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Debt;
          (m) Liens on fixed assets acquired in connection with a Permitted
Acquisition so long as such Liens were existing at the time of such Acquisition
by a Borrower or Subsidiary and were not incurred, extended or renewed in
contemplation of such Acquisition; provided that (i) the Debt secured by such
Lien is permitted under Section 10.2.1, (ii) the Lien shall attach solely to the
property acquired, and (iii) at the time of acquisition of such fixed assets,
the aggregate amount remaining unpaid on all Debt secured by Liens on such fixed
assets whether or not assumed by a Borrower or Subsidiary shall not exceed an
amount equal to the fair market value at the time of acquisition of such fixed
assets;
          (n) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (o) Liens securing Refinancing Debt permitted sunder Section 10.2.1.
          (p) Liens on property of and Equity Interests in a Foreign Subsidiary
securing Debt of such Foreign Subsidiary permitted under Section 10.2.1(h);
          (q) Liens incidental to the conduct of the business or the ownership
of the assets of any Borrower or Subsidiary that (x) were not incurred in
connection with Borrowed Money, (y) do not in the aggregate materially detract
from the value of the assets subject thereto or materially impair the use
thereof in the operation of such business and (z) do not secure obligations
aggregating in excess of $500,000.
          10.2.3 [Intentionally deleted].

-61-



--------------------------------------------------------------------------------



 



          10.2.4 Distributions; Upstream Payments. Declare or make any
Distributions, except the Borrowers and their Subsidiaries may declare and pay
Upstream Payments and Permitted Distributions.
          10.2.5 Restricted Investments. Make any Restricted Investment.
          10.2.6 Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to a Borrower.
          10.2.7 Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the ordinary course of business; (b) prepaid
expenses and extensions of trade credit made in the ordinary course of business;
(c) deposits with financial institutions permitted hereunder; (d) as long as no
Default or Event of Default exists, intercompany loans by a Subsidiary to a
Borrower, (e) Permitted Investments, and (f) a Loan by a Borrower to Ashworth
UK, provided that not more than $4,000,000 of such loans may be outstanding at
any one time.
          10.2.8 Restrictions on Payment of Certain Debt. (a) Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of Borrower Agent shall certify to Lender, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied); or (b) if an Event of Default has occurred and
is continuing or will result after giving effect thereto, make any voluntary
prepayment of Borrowed Money (other than the Obligations or the Debt outstanding
under the UK Loan Facility) prior to the due date for any payments under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Lender).
          10.2.9 Fundamental Changes. Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of a wholly-owned Subsidiary into a Borrower or
the merger set forth in Section 10.1.11; change its name or conduct business
under any fictitious name without giving Lender 30 days advance written notice
thereof; change its tax, charter or other organizational identification number;
or change its form or state of organization without giving Lender 30 days
advance written notice thereof.
          10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 and 10.2.5; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.
          10.2.11 Organic Documents. Amend, modify or otherwise change any of
its Organic Documents except for any amendment, modification or other change
that does not adversely affect Lender or any duty to pay the Obligations.
          10.2.12 Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.

-62-



--------------------------------------------------------------------------------



 



          10.2.13 Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
          10.2.14 [Intentionally Omitted].
          10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except
to hedge risks arising in the ordinary course of business and not for
speculative purposes.
          10.2.16 Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto
and business reasonably related and/or complementary thereto.
          10.2.17 Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered (including, without limitation, Specified Payments),
and loans and advances permitted by Section 10.2.7; (c) payment of customary
directors’ fees and indemnities; (d) transactions solely among Borrowers and/or
Borrowers and Ashworth UK as set forth in Section 10.2.7; (e) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on
Schedule 10.2.17; (f) transactions with Affiliates in the ordinary course of
business, upon fair and reasonable terms fully disclosed to Lender and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; (g) Permitted Distributions; (h) Permitted Investments;
(i) Permitted Asset Dispositions, (j) payment of administrative or related
expenses of Ashworth UK in the ordinary course of business and consistent with
past practices, and (k) real property lease payments to EDC with respect to
Borrower’s facility located in Oceanside, California.
          10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date.
          10.2.19 Amendments to Subordinated Debt. Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required cash payment payable prior to the Full
Payment of all Obligations; (b) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (c) shortens the final maturity date or otherwise
accelerates amortization; (d) increases the interest rate; (e) increases or adds
any fees or charges; (f) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for any Borrower or Subsidiary, or that is otherwise materially
adverse to any Borrower, any Subsidiary or Lender; or (g) results in the
Obligations not being fully benefited by the subordination provisions thereof.
          10.2.20 Financial Covenants. [Intentionally Deleted]
SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT
          11.1 Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

-63-



--------------------------------------------------------------------------------



 



          (a) A Borrower fails to pay (i) when and as required to be paid
hereunder, any amount of principal or interest of any Loan or any reimbursement
of any drawing under a Letter of Credit, or (ii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document;
          (b) Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) A Borrower breaches or fail to perform any covenant contained in
Sections 2.1.4, 6.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1(a), 10.1.2, or
10.2;
          (d) An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Lender, whichever is sooner;
          (e) A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);
          (f) Any “Event of Default” occurs under the Real Estate Term Loan, any
UK Loan Document, or any other document, instrument or agreement to which it is
a party or by which it or any of its Properties is bound, relating to any Debt
(other than the Obligations) in excess of $500,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
“Event of Default”;
          (g) Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $500,000 (net of any
insurance coverage therefor not disputed by the insurer), and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
consecutive days during which execution shall not be effectively stayed, by
reason of a pending appeal or otherwise;
          (h) A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $500,000;
          (i) Any Material Obligor is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of its
business; any Material Obligor suffers the loss, revocation or termination of
any material license, permit, lease or agreement necessary to its business;
there is a cessation of any material part of any Material Obligor’s business for
a material period of time; any material Collateral or Property of the Obligors
(taken as a whole) is taken or impaired through condemnation; any Material
Obligor agrees to or commences any liquidation, dissolution or winding up of its
affairs; or Material Obligors, taken as a whole cease to be Solvent;
          (j) An Insolvency Proceeding is commenced by any Material Obligor; any
Material Obligor makes an offer of settlement, extension or composition to its
unsecured creditors generally; a trustee is appointed to take possession of any
substantial Property of or to

-64-



--------------------------------------------------------------------------------



 



operate any of the business of any Material Obligor; or an Insolvency Proceeding
is commenced against any Material Obligor and: the Obligor consents to
institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;
          (k) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;
          (l) An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
material Collateral; or
          (m) A Change of Control occurs; or any event occurs or condition
exists that has a Material Adverse Effect.
     11.2 Remedies upon Default. If an Event of Default described in
Section 11.1(j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Commitments shall terminate, without any action by Lender or
notice of any kind. In addition, or if any other Event of Default exists, Lender
may in its discretion do any one or more of the following from time to time:
          (a) declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
          (b) terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;
          (c) require Obligors to Cash Collateralize the Obligations including
the LC Obligations and Obligations in respect of Bank Products but excluding
other contingent Obligations such as rights to indemnification as to which no
claim has been made, and, if Obligors fail promptly to deposit such Cash
Collateral, Lender may advance the required Cash Collateral as Revolver Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and
          (d) exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Lender at a place
designated by Lender; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any

-65-



--------------------------------------------------------------------------------



 



Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as
Lender, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Lender shall
be reasonable. Lender shall have the right to conduct such sales on any
Obligor’s premises, without charge, and such sales may be adjourned from time to
time in accordance with Applicable Law. Lender shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Lender may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may set
off the amount of such price against the Obligations.
     11.3 License. Except (i) with respect to Intellectual Property constituting
Excluded Assets, or (ii) as prohibited by any agreement (including any License)
with respect to any Intellectual Property, Lender is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person), effective at
any time that a Default or Event of Default has occurred and is continuing, any
or all Intellectual Property of Borrowers, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.
     11.4 Setoff. At any time during an Event of Default, Lender and its
Affiliates are authorized, to the fullest extent permitted by Applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or such Affiliate
to or for the credit or the account of an Obligor against any Obligations,
irrespective of whether or not Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
          11.5 Remedies Cumulative; No Waiver.
          11.5.1 Cumulative Rights. All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrowers
contained in the Loan Documents are cumulative and not in derogation or
substitution of each other. In particular, the rights and remedies of Lender are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Lender may have, whether under any agreement, by law, at equity or otherwise.
          11.5.2 Waivers. The failure or delay of Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrowers and executed by Lender,
and such modification shall be applicable

-66-



--------------------------------------------------------------------------------



 



only to the matter specified. No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated. If Lender accepts performance by any Obligor
under any Loan Documents in a manner other than that specified therein, or
during any Default or Event of Default, or if Lender shall delay or exercise any
right or remedy under any Loan Documents, such acceptance, delay or exercise
shall not operate to waive any Default or Event of Default nor to preclude
exercise of any other right or remedy.
SECTION 12 MISCELLANEOUS
     12.1 Consents, Amendments and Waivers.
          12.1.1 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrowers, Lender, and their respective successors
and assigns, except that (i) no Borrower shall have the right to assign its
rights or delegate its obligations under any Loan Documents and (ii) no
assignment by Lender (other than an assignment to Lender’s Affiliates) of its
rights and obligations hereunder shall be effective without the prior written
consent of Parent which shall not be unreasonably withheld or delayed and shall
be deemed given if no objection is made within 15 Business Days after notice of
the proposed assignment by Lender; provided that if a Default or an Event of
Default exists, Lender may assign any of its rights and obligations without
Parent’s consent.
          12.1.2 Amendments and Other Modifications. No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document. However, only
the consent of the parties to a Bank Product shall be required for any
modification of such agreement, and no Affiliate of Lender that is party to a
Bank Product agreement shall have any other right to consent to or participate
in any manner in modification of any other Loan Document. The funding of any
Loans or issuance of any Letters of Credit during a Default or Event of Default
shall not be deemed to constitute a waiver of such Default or Event of Default,
nor to establish a course of dealing. Any waiver or consent granted by Lender
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.
     12.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
     12.3 Notices and Communications.
          12.3.1 Notice Address. Subject to Section 4.1.3, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof, or
at such other address as a party may hereafter

-67-



--------------------------------------------------------------------------------



 



specify by notice in accordance with this Section 12.3. Each such notice or
other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged; or (d) if given by
electronic communication in accordance with Section 12.3.2, as provided in such
Section. Notwithstanding the foregoing, no notice to Lender pursuant to
Section 2.1.3, 2.3, 3.1.2, or 4.1.1 shall be effective until actually received
by the individual to whose attention at Lender such notice is required to be
sent. Any written notice or other communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Borrowers.
          12.3.2 Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. Lender makes no assurances
as to the privacy and security of electronic communications. Voice mail may not
be used as effective notice under the Loan Documents. Unless Parent and Lender
otherwise agree, (i) notices and other communications sent to an e-mal address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
          12.3.3 Non-Conforming Communications. Lender may rely upon any notices
purportedly given by or on behalf of any Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. Each Borrower shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Borrower.
     12.4 Performance of Borrowers’ Obligations. Lender may, in its reasonable
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Lender (and, in any such case, not paid or
performed by an Obligor within 10 days after written request therefor by Lender)
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Lender’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Lender under this Section shall
be reimbursed by Borrowers, on demand, with interest from the date incurred to
the date of payment thereof at the Default Rate applicable to Base Rate Revolver
Loans. Any payment made or action taken by Lender under this Section shall be

-68-



--------------------------------------------------------------------------------



 



without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.
     12.5 Credit Inquiries. Each Borrower hereby authorizes Lender (but it shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Borrower or Subsidiary.
     12.6 Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
     12.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     12.8 Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Lender has executed it and received counterparts bearing the signatures of all
other parties hereto. Delivery of a signature page of any Loan Document by
telecopy or electronic communication (e.g., pdf files delivered via email) shall
be effective as delivery of a manually executed counterpart of such agreement.
     12.9 Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     12.10 No Control; No Advisory or Fiduciary Responsibility. Nothing in any
Loan Document and no action of Lender pursuant to any Loan Document shall be
deemed to constitute control of any Obligor by Lender. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and all related services
by Lender or its Affiliates are arm’s-length commercial transactions between
Borrowers and such Person; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating and understanding,
and do understand and accept, the terms, risks and conditions of the
transactions contemplated by the Loan Documents; (b) each of Lender and its
Affiliates is and has been acting solely as a principal in connection with this
credit facility, is not the financial advisor, agent or fiduciary for Borrowers,
any of their Affiliates or any other Person, and has no obligation with respect
to the transactions contemplated by the Loan Documents except as expressly set
forth therein; and (c) Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from Borrowers and their
Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Lender and its

-69-



--------------------------------------------------------------------------------



 



Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated by a Loan
Document.
     12.11 Confidentiality. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies, the enforcement of any rights, or any action or proceeding
relating to any Loan Documents; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any potential or
actual transferee of any interest in a Loan Document or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Lender or any of its Affiliates on a nonconfidential basis from a
source other than Borrowers. Notwithstanding the foregoing, Lender may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ names in advertising and other
promotional materials. For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Lender on a
nonconfidential basis prior to disclosure by the Obligor or Subsidiary. Lender
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.
     12.12 [Intentionally Omitted]
     12.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     12.14 Consent to Forum; Arbitration.
          12.14.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
LOS ANGELES, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO

-70-



--------------------------------------------------------------------------------



 



IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.3.1. Nothing herein shall limit the right of Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Lender of any
judgment or order obtained in any forum or jurisdiction.
          12.14.2 Arbitration. Notwithstanding any other provision of this
Agreement to the contrary, any controversy or claim among the parties relating
in any way to any Obligations or Loan Documents, including any alleged tort,
shall at the request of any party hereto be determined by binding arbitration
conducted in accordance with the United States Arbitration Act (Title 9 U.S.
Code). Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Lender may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles,
California. The arbitration hearing shall commence within 90 days of the
arbitration demand and close within 90 days thereafter. The arbitration award
must be issued within 30 days after close of the hearing (subject to extension
by the arbitrator for up to 60 days upon a showing of good cause), and shall
include a concise written statement of reasons for the award. The arbitrator
shall give effect to applicable statutes of limitation in determining any
controversy or claim, and for these purposes, service on AAA under applicable
AAA rules of a notice of claim is the equivalent of the filing of a lawsuit. Any
dispute concerning this Section or whether a controversy or claim is arbitrable
shall be determined by the arbitrator. The arbitrator shall have the power to
award legal fees to the extent provided by this Agreement. Judgment upon an
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. No
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim relates to an obligation secured by Real Estate, but if all parties do not
consent to submission of such a controversy or claim to arbitration, it shall be
determined as provided in the next sentence. At the request of any party, a
controversy or claim that is not submitted to arbitration as provided above
shall be determined by judicial reference; and if such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in AAA
sponsored proceedings and the presiding referee of the panel (or the referee if
there is a single referee) shall be an active attorney or retired judge; and
judgment upon the award rendered by such referee or referees shall be entered in
the court in which proceeding was commenced. None of the foregoing provisions of
this Section shall limit the right of Lender to exercise self-help remedies,
such as setoff, foreclosure or sale of any Collateral or to obtain provisional
or ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding. The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference. At Lender’s option,
foreclosure under a real estate mortgage may be accomplished either by exercise
of power of sale thereunder or by judicial foreclosure.

-71-



--------------------------------------------------------------------------------



 



     12.15 Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Borrower may in any way be liable, and hereby ratifies anything Lender may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Lender to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and
(g) notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Lender entering into this Agreement and
that Lender is relying upon the foregoing in its dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
     12.16 Patriot Act Notice. Lender hereby notifies Borrowers that pursuant to
the requirements of the Patriot Act, Lender is required to obtain, verify and
record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Lender to identify
it in accordance with the Patriot Act. Lender will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrowers’ management and owners, such as legal name, address, social security
number and date of birth.
     12.17 Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, Lender could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Obligor agrees
that its obligation in respect of any Original Currency due from it hereunder or
under any other Loan Document to which it is party shall, notwithstanding any
judgment or payment in such other currency, be discharged only to the extent
that, on the Business Day following the date Lender receives payment of any sum
so adjudged to be due hereunder in the Second Currency, Lender may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Obligor agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify Lender and the Lenders against such loss. The
term “rate of exchange” in this Section 12.17 means the spot rate at which
Lender, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

-72-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed and delivered as
of the date set forth above.

                  LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ John Tolle    
 
           
 
  Name:   John Tolle    
 
           
 
  Title:   Vice President    
 
           
 
                Address:    
 
      Bank of America, N.A.    
 
           
 
      55 South Lake Avenue, Suite 900    
 
           
 
      Pasadena, CA 91101    
 
           
 
      Attn: John Tolle
Telecopy: (626) 584-4601    
 
                BORROWERS:    
 
                ASHWORTH, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Edward J. Fadel    
 
  Name:   Edward J. Fadel    
 
  Title:   President    
 
                Address:    
 
      2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    

 



--------------------------------------------------------------------------------



 



                  ASHWORTH STORE I, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   VP, Corporate Secretary and Compliance Officer    
 
                Address:    
 
      Ashworth Store I, Inc.,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    
 
                ASHWORTH STORE II, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   VP, Corporate Secretary and Compliance Officer    
 
                Address:    
 
      Ashworth Store II, Inc.,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    
 
                ASHWORTH ACQUISITION CORP.,
a Delaware corporation    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   VP, Corporate Secretary and Compliance Officer    
 
                Address:    
 
      Ashworth Acquisition Corp.,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    

2



--------------------------------------------------------------------------------



 



                  GEKKO BRANDS, L.L.C.,
an Alabama limited liability company    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   Manager    
 
                Address:    
 
      Gekko Brands, L.L.C.,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    
 
                KUDZU, L.L.C.,
an Alabama limited liability company    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   Manager    
 
                Address:    
 
      Kudzu, L.L.C.,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    
 
                THE GAME, LLC,
an Alabama limited liability company    
 
           
 
  By:   /s/ Halina Balys    
 
           
 
  Name:   Halina Balys    
 
  Title:   Manager    
 
                Address:    
 
      The Game, LLC,
c/o Ashworth, Inc.
2765 Loker Avenue West
Carlsbad, CA 92010
Attn: Halina Balys
Telecopy: (760) 476-8425    

3